Exhibit 10.24

 

Conformed Copy

 

Family Dollar Stores, Inc.

Family Dollar, Inc.

 

$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015

 

$81,000,000 5.24% Series 2005-A Senior Notes, Tranche B, due September 27, 2015

 

 

--------------------------------------------------------------------------------

 

Note Purchase Agreement

 

--------------------------------------------------------------------------------

 

Dated as of September 27, 2005

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Heading

 

 

 

 

 

Section 1.

 

Authorization of Notes

 

 

 

 

 

Section 1.1.

 

Description of Notes

 

Section 1.2.

 

Interest Rate

2

 

 

 

 

Section 2.

 

Sale and Purchase of Notes

2

 

 

 

 

Section 2.1.

 

Series A Notes

2

Section 2.2.

 

Additional Series of Notes

2

Section 2.3.

 

Subsidiary Guaranty

4

 

 

 

 

Section 3.

 

Closing

4

 

 

 

 

Section 4.

 

Conditions to Closing

5

 

 

 

 

Section 4.1.

 

Representations and Warranties

5

Section 4.2.

 

Performance; No Default

5

Section 4.3.

 

Compliance Certificates

5

Section 4.4.

 

Opinions of Counsel

6

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

6

Section 4.6.

 

Sale of Other Notes

6

Section 4.7.

 

Payment of Special Counsel Fees

6

Section 4.8.

 

Private Placement Number

6

Section 4.9.

 

Changes in Corporate Structure

6

Section 4.10.

 

Subsidiary Guaranty

7

Section 4.11.

 

Funding Instructions

7

Section 4.12.

 

Proceedings and Documents

7

 

 

 

 

Section 5.

 

Representations and Warranties of the Obligors

7

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

7

Section 5.2.

 

Authorization, Etc

7

Section 5.3.

 

Disclosure

8

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

8

Section 5.5.

 

Financial Statements; Material Liabilities

9

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

9

Section 5.7.

 

Governmental Authorizations, Etc

9

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

9

Section 5.9.

 

Taxes

10

Section 5.10.

 

Title to Property; Leases

10

Section 5.11.

 

Licenses, Permits, Etc

10

Section 5.12.

 

Compliance with ERISA

11

 

i

--------------------------------------------------------------------------------


 

Section 5.13.

 

Private Offering by the Obligors

11

Section 5.14.

 

Use of Proceeds; Margin Regulations

12

Section 5.15.

 

Existing Debt; Future Liens

12

Section 5.16.

 

Foreign Assets Control Regulations, Etc

12

Section 5.17.

 

Status under Certain Statutes

13

Section 5.18.

 

Environmental Matters

13

Section 5.19.

 

Notes Rank Pari Passu

14

 

 

 

 

Section 6.

 

Representations of the Purchaser

14

 

 

 

 

Section 6.1.

 

Purchase for Investment

14

Section 6.2.

 

Accredited Investor

14

Section 6.3.

 

Source of Funds

14

 

 

 

 

Section 7.

 

Information as to Obligors

16

 

 

 

 

Section 7.1.

 

Financial and Business Information

16

Section 7.2.

 

Officer’s Certificate

18

Section 7.3.

 

Visitation

19

 

 

 

 

Section 8.

 

Payment of the Notes

19

 

 

 

 

Section 8.1.

 

Required Prepayments of Series A Notes

19

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

20

Section 8.3.

 

Allocation of Partial Prepayments

20

Section 8.4.

 

Maturity; Surrender, Etc.

20

Section 8.5.

 

Purchase of Notes

20

Section 8.6.

 

Make-Whole Amount for the Series A Notes

21

Section 8.7.

 

Change in Control

22

 

 

 

 

Section 9. [a05-19322_1ex10d24.htm#Section9_161557]

 

Affirmative Covenants [a05-19322_1ex10d24.htm#Section9_161557]

24 [a05-19322_1ex10d24.htm#Section9_161557]

 

 

 

 

Section 9.1. [a05-19322_1ex10d24.htm#Section9_1_161603]

 

Compliance with Law [a05-19322_1ex10d24.htm#Section9_1_161603]

24 [a05-19322_1ex10d24.htm#Section9_1_161603]

Section 9.2. [a05-19322_1ex10d24.htm#Section9_2__161609]

 

Insurance [a05-19322_1ex10d24.htm#Section9_2__161609]

25 [a05-19322_1ex10d24.htm#Section9_2__161609]

Section 9.3. [a05-19322_1ex10d24.htm#Section9_3_161617]

 

Maintenance of Properties [a05-19322_1ex10d24.htm#Section9_3_161617]

25 [a05-19322_1ex10d24.htm#Section9_3_161617]

Section 9.4. [a05-19322_1ex10d24.htm#Section9_4__161622]

 

Payment of Taxes and Claims [a05-19322_1ex10d24.htm#Section9_4__161622]

25 [a05-19322_1ex10d24.htm#Section9_4__161622]

Section 9.5. [a05-19322_1ex10d24.htm#Section9_5__161626]

 

Corporate Existence, Etc [a05-19322_1ex10d24.htm#Section9_5__161626]

25 [a05-19322_1ex10d24.htm#Section9_5__161626]

Section 9.6. [a05-19322_1ex10d24.htm#Section9_6_161628]

 

Designation of Subsidiaries [a05-19322_1ex10d24.htm#Section9_6_161628]

26 [a05-19322_1ex10d24.htm#Section9_6_161628]

Section 9.7. [a05-19322_1ex10d24.htm#Section9_7__161630]

 

Notes to Rank Pari Passu [a05-19322_1ex10d24.htm#Section9_7__161630]

26 [a05-19322_1ex10d24.htm#Section9_7__161630]

Section 9.8. [a05-19322_1ex10d24.htm#Section9_8__161631]

 

Additional Subsidiary Guarantors [a05-19322_1ex10d24.htm#Section9_8__161631]

26 [a05-19322_1ex10d24.htm#Section9_8__161631]

Section 9.9. [a05-19322_1ex10d24.htm#Section9_9__161634]

 

Books and Records [a05-19322_1ex10d24.htm#Section9_9__161634]

26 [a05-19322_1ex10d24.htm#Section9_9__161634]

 

 

 

 

Section 10. [a05-19322_1ex10d24.htm#Section10__161640]

 

Negative Covenants [a05-19322_1ex10d24.htm#Section10__161640]

27 [a05-19322_1ex10d24.htm#Section10__161640]

 

 

 

 

Section 10.1. [a05-19322_1ex10d24.htm#Section10_1__161643]

 

Consolidated Debt to Consolidated Total Capitalization
[a05-19322_1ex10d24.htm#Section10_1__161643]

27 [a05-19322_1ex10d24.htm#Section10_1__161643]

Section 10.2. [a05-19322_1ex10d24.htm#Section10_2__161644]

 

Fixed Charges Coverage Ratio [a05-19322_1ex10d24.htm#Section10_2__161644]

27 [a05-19322_1ex10d24.htm#Section10_2__161644]

Section 10.3. [a05-19322_1ex10d24.htm#Section10_3__161645]

 

Priority Debt [a05-19322_1ex10d24.htm#Section10_3__161645]

27 [a05-19322_1ex10d24.htm#Section10_3__161645]

Section 10.4. [a05-19322_1ex10d24.htm#Section10_4__161647]

 

Limitation on Liens [a05-19322_1ex10d24.htm#Section10_4__161647]

27 [a05-19322_1ex10d24.htm#Section10_4__161647]

Section 10.5. [a05-19322_1ex10d24.htm#Section10_5__161656]

 

Sales of Asset [a05-19322_1ex10d24.htm#Section10_5__161656]

29 [a05-19322_1ex10d24.htm#Section10_5__161656]

 

ii

--------------------------------------------------------------------------------


 

Section 10.6. [a05-19322_1ex10d24.htm#Section10_6__161727]

 

Merger and Consolidation [a05-19322_1ex10d24.htm#Section10_6__161727]

30 [a05-19322_1ex10d24.htm#Section10_6__161727]

Section 10.7. [a05-19322_1ex10d24.htm#Section10_7__161734]

 

Restricted Subsidiaries [a05-19322_1ex10d24.htm#Section10_7__161734]

31 [a05-19322_1ex10d24.htm#Section10_7__161734]

Section 10.8. [a05-19322_1ex10d24.htm#Section10_8__161739]

 

Transactions with Affiliates [a05-19322_1ex10d24.htm#Section10_8__161739]

31 [a05-19322_1ex10d24.htm#Section10_8__161739]

Section 10.9. [a05-19322_1ex10d24.htm#Section10_9__161741]

 

Terrorism Sanctions Regulations [a05-19322_1ex10d24.htm#Section10_9__161741]

31 [a05-19322_1ex10d24.htm#Section10_9__161741]

Section 10.10. [a05-19322_1ex10d24.htm#Section10_10__161743]

 

Line of Business [a05-19322_1ex10d24.htm#Section10_10__161743]

31 [a05-19322_1ex10d24.htm#Section10_10__161743]

 

 

 

 

Section 11. [a05-19322_1ex10d24.htm#Section11__161746]

 

Events of Default [a05-19322_1ex10d24.htm#Section11__161746]

31 [a05-19322_1ex10d24.htm#Section11__161746]

 

 

 

 

Section 12. [a05-19322_1ex10d24.htm#Section12__161753]

 

Remedies on Default, Etc [a05-19322_1ex10d24.htm#Section12__161753]

34 [a05-19322_1ex10d24.htm#Section12__161753]

 

 

 

 

Section 12.1. [a05-19322_1ex10d24.htm#Section12_1__161805]

 

Acceleration [a05-19322_1ex10d24.htm#Section12_1__161805]

34 [a05-19322_1ex10d24.htm#Section12_1__161805]

Section 12.2. [a05-19322_1ex10d24.htm#Section12_2__161809]

 

Other Remedies [a05-19322_1ex10d24.htm#Section12_2__161809]

34 [a05-19322_1ex10d24.htm#Section12_2__161809]

Section 12.3. [a05-19322_1ex10d24.htm#Section12_3__161812]

 

Rescission [a05-19322_1ex10d24.htm#Section12_3__161812]

35 [a05-19322_1ex10d24.htm#Section12_3__161812]

Section 12.4. [a05-19322_1ex10d24.htm#Section12_4__161815]

 

No Waivers or Election of Remedies, Expenses, Etc
[a05-19322_1ex10d24.htm#Section12_4__161815]

35 [a05-19322_1ex10d24.htm#Section12_4__161815]

 

 

 

 

Section 13. [a05-19322_1ex10d24.htm#Section13__161816]

 

Registration; Exchange; Substitution of Notes
[a05-19322_1ex10d24.htm#Section13__161816]

35 [a05-19322_1ex10d24.htm#Section13__161816]

 

 

 

 

Section 13.1. [a05-19322_1ex10d24.htm#Section13_1__161818]

 

Registration of Notes [a05-19322_1ex10d24.htm#Section13_1__161818]

35 [a05-19322_1ex10d24.htm#Section13_1__161818]

Section 13.2. [a05-19322_1ex10d24.htm#Section13_2__161820]

 

Transfer and Exchange of Notes [a05-19322_1ex10d24.htm#Section13_2__161820]

36 [a05-19322_1ex10d24.htm#Section13_2__161820]

Section 13.3. [a05-19322_1ex10d24.htm#Section13_3__161823]

 

Replacement of Notes [a05-19322_1ex10d24.htm#Section13_3__161823]

36 [a05-19322_1ex10d24.htm#Section13_3__161823]

 

 

 

 

Section 14. [a05-19322_1ex10d24.htm#Section14__161826]

 

Payments on Notes [a05-19322_1ex10d24.htm#Section14__161826]

37 [a05-19322_1ex10d24.htm#Section14__161826]

 

 

 

 

Section 14.1. [a05-19322_1ex10d24.htm#Section14_1__161830]

 

Place of Payment [a05-19322_1ex10d24.htm#Section14_1__161830]

37 [a05-19322_1ex10d24.htm#Section14_1__161830]

Section 14.2. [a05-19322_1ex10d24.htm#Section14_2__161832]

 

Home Office Payment [a05-19322_1ex10d24.htm#Section14_2__161832]

37 [a05-19322_1ex10d24.htm#Section14_2__161832]

 

 

 

 

Section 15. [a05-19322_1ex10d24.htm#Section15__161834]

 

Expenses, Etc [a05-19322_1ex10d24.htm#Section15__161834]

37 [a05-19322_1ex10d24.htm#Section15__161834]

 

 

 

 

Section 15.1. [a05-19322_1ex10d24.htm#Section15_1__161836]

 

Transaction Expenses [a05-19322_1ex10d24.htm#Section15_1__161836]

37 [a05-19322_1ex10d24.htm#Section15_1__161836]

Section 15.2. [a05-19322_1ex10d24.htm#Section15_2__161838]

 

Survival [a05-19322_1ex10d24.htm#Section15_2__161838]

38 [a05-19322_1ex10d24.htm#Section15_2__161838]

 

 

 

 

Section 16. [a05-19322_1ex10d24.htm#Section16__161841]

 

Survival of Representations and Warranties; Entire Agreement
[a05-19322_1ex10d24.htm#Section16__161841]

38 [a05-19322_1ex10d24.htm#Section16__161841]

 

 

 

 

Section 17. [a05-19322_1ex10d24.htm#Section17__161844]

 

Amendment and Waiver [a05-19322_1ex10d24.htm#Section17__161844]

38 [a05-19322_1ex10d24.htm#Section17__161844]

 

 

 

 

Section 17.1. [a05-19322_1ex10d24.htm#Section17_1__161846]

 

Requirements [a05-19322_1ex10d24.htm#Section17_1__161846]

38 [a05-19322_1ex10d24.htm#Section17_1__161846]

Section 17.2. [a05-19322_1ex10d24.htm#Section17_2__161849]

 

Solicitation of Holders of Notes [a05-19322_1ex10d24.htm#Section17_2__161849]

39 [a05-19322_1ex10d24.htm#Section17_2__161849]

Section 17.3. [a05-19322_1ex10d24.htm#Section17_3__161853]

 

Binding Effect, Etc [a05-19322_1ex10d24.htm#Section17_3__161853]

39 [a05-19322_1ex10d24.htm#Section17_3__161853]

Section 17.4. [a05-19322_1ex10d24.htm#Section17_4__161856]

 

Notes Held by Obligors, Etc [a05-19322_1ex10d24.htm#Section17_4__161856]

40 [a05-19322_1ex10d24.htm#Section17_4__161856]

 

 

 

 

Section 18. [a05-19322_1ex10d24.htm#Section18__161857]

 

Notices [a05-19322_1ex10d24.htm#Section18__161857]

40 [a05-19322_1ex10d24.htm#Section18__161857]

 

 

 

 

Section 19. [a05-19322_1ex10d24.htm#Section19__161902]

 

Reproduction of Documents [a05-19322_1ex10d24.htm#Section19__161902]

41 [a05-19322_1ex10d24.htm#Section19__161902]

 

 

 

 

Section 20. [a05-19322_1ex10d24.htm#Section20__161906]

 

Confidential Information [a05-19322_1ex10d24.htm#Section20__161906]

41 [a05-19322_1ex10d24.htm#Section20__161906]

 

iii

--------------------------------------------------------------------------------


 

Section 21. [a05-19322_1ex10d24.htm#Section21__161909]

 

Substitution of Purchaser [a05-19322_1ex10d24.htm#Section21__161909]

42 [a05-19322_1ex10d24.htm#Section21__161909]

 

 

 

 

Section 22. [a05-19322_1ex10d24.htm#Section22__161911]

 

Miscellaneous [a05-19322_1ex10d24.htm#Section22__161911]

42 [a05-19322_1ex10d24.htm#Section22__161911]

 

 

 

 

Section 22.1. [a05-19322_1ex10d24.htm#Section22_1__161914]

 

Successors and Assigns [a05-19322_1ex10d24.htm#Section22_1__161914]

42 [a05-19322_1ex10d24.htm#Section22_1__161914]

Section 22.2. [a05-19322_1ex10d24.htm#Section22_2__161917]

 

Payments Due on Non-Business Days [a05-19322_1ex10d24.htm#Section22_2__161917]

43 [a05-19322_1ex10d24.htm#Section22_2__161917]

Section 22.3. [a05-19322_1ex10d24.htm#Section22_3__161919]

 

Accounting Terms [a05-19322_1ex10d24.htm#Section22_3__161919]

43 [a05-19322_1ex10d24.htm#Section22_3__161919]

Section 22.4. [a05-19322_1ex10d24.htm#Section22_4__161920]

 

Severability [a05-19322_1ex10d24.htm#Section22_4__161920]

43 [a05-19322_1ex10d24.htm#Section22_4__161920]

Section 22.5. [a05-19322_1ex10d24.htm#Section22_5__161922]

 

Construction [a05-19322_1ex10d24.htm#Section22_5__161922]

43 [a05-19322_1ex10d24.htm#Section22_5__161922]

Section 22.6. [a05-19322_1ex10d24.htm#Section22_6__161924]

 

Counterparts [a05-19322_1ex10d24.htm#Section22_6__161924]

43 [a05-19322_1ex10d24.htm#Section22_6__161924]

Section 22.7. [a05-19322_1ex10d24.htm#Section22_7__161928]

 

Governing Law [a05-19322_1ex10d24.htm#Section22_7__161928]

43 [a05-19322_1ex10d24.htm#Section22_7__161928]

Section 22.8. [a05-19322_1ex10d24.htm#Section22_8__161930]

 

Jurisdiction and Process; Waiver of Jury Trial
[a05-19322_1ex10d24.htm#Section22_8__161930]

44 [a05-19322_1ex10d24.htm#Section22_8__161930]

 

 

 

 

Section 1. [a05-19322_1ex10d24.htm#Section1_Guaranty__151246]

 

Guaranty [a05-19322_1ex10d24.htm#Section1_Guaranty__151246]

2 [a05-19322_1ex10d24.htm#Section1_Guaranty__151246]

 

 

 

 

Section 2. [a05-19322_1ex10d24.htm#Section2_RepresentationsAndWarran_151339]

 

Representations and Warranties
[a05-19322_1ex10d24.htm#Section2_RepresentationsAndWarran_151339]

3 [a05-19322_1ex10d24.htm#Section2_RepresentationsAndWarran_151339]

 

 

 

 

Section 3. [a05-19322_1ex10d24.htm#Section3_SubsidiaryGuarantorsObli_151543]

 

Subsidiary Guarantor’s Obligations Unconditional
[a05-19322_1ex10d24.htm#Section3_SubsidiaryGuarantorsObli_151543]

5 [a05-19322_1ex10d24.htm#Section3_SubsidiaryGuarantorsObli_151543]

 

 

 

 

Section 4. [a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

 

Full Recourse Obligations; Pari Passu Ranking
[a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

10 [a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

 

 

 

 

Section 5. [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

 

Waiver [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

10 [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

 

 

 

 

Section 6. [a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

 

Waiver of Subrogation
[a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

11 [a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

 

 

 

 

Section 7. [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

 

Subordination [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

12 [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

 

 

 

 

Section 8. [a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

 

Effect of Bankruptcy Proceedings, Etc
[a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

12 [a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

 

 

 

 

Section 9. [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

 

Term of Guaranty [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

13 [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

 

 

 

 

Section 10. [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

 

Contribution [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

13 [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

 

 

 

 

Section 11. [a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

 

Limitation of Liability
[a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

14 [a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

 

 

 

 

Section 12. [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

 

Negative Pledge [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

14 [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

 

 

 

 

Section 13. [a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

 

Supplemental Agreement
[a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

14 [a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

 

 

 

 

Section 14. [a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

 

Definitions and Terms Generally
[a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

15 [a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

 

iv

--------------------------------------------------------------------------------


 

Section 15. [a05-19322_1ex10d24.htm#Section15_Notices__153424]

 

Notices [a05-19322_1ex10d24.htm#Section15_Notices__153424]

15 [a05-19322_1ex10d24.htm#Section15_Notices__153424]

 

 

 

 

Section 16. [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

 

Amendments, Etc [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

16 [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

 

 

 

 

Section 17. [a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

 

Consent to Jurisdiction; Service of Process
[a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

16 [a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

 

 

 

 

Section 18. [a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

 

Waiver of Jury Trial
[a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

17 [a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

 

 

 

 

Section 19. [a05-19322_1ex10d24.htm#Section19_Survival__153634]

 

Survival [a05-19322_1ex10d24.htm#Section19_Survival__153634]

17 [a05-19322_1ex10d24.htm#Section19_Survival__153634]

 

 

 

 

Section 20. [a05-19322_1ex10d24.htm#Section20_Severability__153654]

 

Severability [a05-19322_1ex10d24.htm#Section20_Severability__153654]

18 [a05-19322_1ex10d24.htm#Section20_Severability__153654]

 

 

 

 

Section 21. [a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

 

Successors and Assigns
[a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

18 [a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

 

 

 

 

Section 22. [a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

 

Table of Contents; Headings
[a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

18 [a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

 

 

 

 

Section 23. [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

 

Counterparts [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

18 [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

 

 

 

 

Section 24. [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

 

Governing Law [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

18 [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

 

 

 

 

Section 25. [a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

 

Covenant Compliance
[a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

18 [a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

 

v

--------------------------------------------------------------------------------


 

Schedule A [a05-19322_1ex10d24.htm#ScheduleA_165217]

 

— [a05-19322_1ex10d24.htm#ScheduleA_165217]

Information Relating to Purchasers [a05-19322_1ex10d24.htm#ScheduleA_165217]

 

 

 

 

 

 

Schedule B [a05-19322_1ex10d24.htm#DefinedTerms_165128]

 

— [a05-19322_1ex10d24.htm#DefinedTerms_165128]

Defined Terms [a05-19322_1ex10d24.htm#DefinedTerms_165128]

 

 

 

 

 

 

Schedule 4.9 [a05-19322_1ex10d24.htm#ChangesInCorporateStructure_164724]

 

— [a05-19322_1ex10d24.htm#ChangesInCorporateStructure_164724]

Changes in Corporate Structure
[a05-19322_1ex10d24.htm#ChangesInCorporateStructure_164724]

 

 

 

 

 

 

Schedule 5.4 [a05-19322_1ex10d24.htm#SubsidiariesOfTheObligorsOwnershi_164721]

 

— [a05-19322_1ex10d24.htm#SubsidiariesOfTheObligorsOwnershi_164721]

Subsidiaries of the Obligors, Ownership of Subsidiary Stock, Affiliates
[a05-19322_1ex10d24.htm#SubsidiariesOfTheObligorsOwnershi_164721]

 

 

 

 

 

 

Schedule 5.5 [a05-19322_1ex10d24.htm#FinancialStatements_164906]

 

— [a05-19322_1ex10d24.htm#FinancialStatements_164906]

Financial Statements [a05-19322_1ex10d24.htm#FinancialStatements_164906]

 

 

 

 

 

 

Schedule 5.11 [a05-19322_1ex10d24.htm#LicensesPermitsEtc__164914]

 

— [a05-19322_1ex10d24.htm#LicensesPermitsEtc__164914]

Licenses, Permits, Etc. [a05-19322_1ex10d24.htm#LicensesPermitsEtc__164914]

 

 

 

 

 

 

Schedule 5.15 [a05-19322_1ex10d24.htm#ExistingDebtFutureLiens_164931]

 

— [a05-19322_1ex10d24.htm#ExistingDebtFutureLiens_164931]

Existing Debt [a05-19322_1ex10d24.htm#ExistingDebtFutureLiens_164931]

 

 

 

 

 

 

Schedule 10.4 [a05-19322_1ex10d24.htm#ExistingLiens_164951]

 

— [a05-19322_1ex10d24.htm#ExistingLiens_164951]

Existing Liens [a05-19322_1ex10d24.htm#ExistingLiens_164951]

 

 

 

 

 

 

Exhibit 1-(a) [a05-19322_1ex10d24.htm#formOfSeries2005aTrancheaNote_165013]

 

— [a05-19322_1ex10d24.htm#formOfSeries2005aTrancheaNote_165013]

Form of 5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015
[a05-19322_1ex10d24.htm#formOfSeries2005aTrancheaNote_165013]

 

 

 

 

 

 

Exhibit 1-(b) [a05-19322_1ex10d24.htm#formOfSeries2005aTranchebNote_165815]

 

— [a05-19322_1ex10d24.htm#formOfSeries2005aTranchebNote_165815]

Form of 5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015
[a05-19322_1ex10d24.htm#formOfSeries2005aTranchebNote_165815]

 

 

 

 

 

 

Exhibit 2.3 [a05-19322_1ex10d24.htm#FormOfSubsidiaryGuaranty_165818]

 

— [a05-19322_1ex10d24.htm#FormOfSubsidiaryGuaranty_165818]

Form of Subsidiary Guaranty
[a05-19322_1ex10d24.htm#FormOfSubsidiaryGuaranty_165818]

 

 

 

 

 

 

Exhibit 4.4(a) [a05-19322_1ex10d24.htm#FormOfOpinionOfGeneralCounselToTh_165821]

 

— [a05-19322_1ex10d24.htm#FormOfOpinionOfGeneralCounselToTh_165821]

Form of Opinion of General Counsel to the Obligors
[a05-19322_1ex10d24.htm#FormOfOpinionOfGeneralCounselToTh_165821]

 

 

 

 

 

 

Exhibit 4.4(b) [a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_165857]

 

— [a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_165857]

Form of Opinion of Special Counsel to the Obligors
[a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_165857]

 

 

 

 

 

 

Exhibit 4.4(c) [a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_170005]

 

— [a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_170005]

Form of Opinion of Special Counsel to the Purchasers
[a05-19322_1ex10d24.htm#FormOfOpinionOfSpecialCounselToTh_170005]

 

 

 

 

 

 

Exhibit S [a05-19322_1ex10d24.htm#ExhibitS_064207]

 

— [a05-19322_1ex10d24.htm#ExhibitS_064207]

Form of Supplement to Note Purchase Agreement
[a05-19322_1ex10d24.htm#ExhibitS_064207]

 

 

vi

--------------------------------------------------------------------------------


 

Family Dollar Stores, Inc.

Family Dollar, Inc.

10401 Monroe Road

Charlotte, North Carolina  28201

 

$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A
due September 27, 2015

$81,000,000 5.24% Series 2005-A Senior Notes, Tranche B
due September 27, 2015

 

Dated as of
September 27, 2005

 

To the Purchasers listed in

the attached Schedule A:

 

Ladies and Gentlemen:

 

Family Dollar Stores, Inc., a Delaware corporation (“FDSI”), and Family Dollar,
Inc., a North Carolina corporation (“FDI” and, together with FDSI, the
“Obligors”) jointly and severally agree with the Purchasers listed in the
attached Schedule A (the “Purchasers”) to this Note Purchase Agreement (this
“Agreement”) as follows:

 

Section 1.                Authorization of Notes.

 

Section 1.1.           Description of Notes.  The Obligors will authorize the
issue and sale of the following Senior Notes:

 

Issue

 

Series and/or
Tranche

 

Aggregate Principal
Amount

 

Interest Rate

 

Maturity Date

 

Senior Notes

 

Series 2005-A, Tranche A

 

$

169,000,000

 

5.41

%

September 27, 2015

 

Senior Notes

 

Series 2005-A, Tranche B

 

$

81,000,000

 

5.24

%

September 27, 2015

 

 

The Series 2005-A, Tranche A Senior Notes (the “Tranche A Notes”) and the
Series 2005-A, Tranche B Senior Notes (the “Tranche B Notes”) described above
(collectively, the “Series A Notes”) together with each Series of Additional
Notes which may from time to time be issued pursuant to the provisions of
Section 2.2 are collectively referred to as the

 

--------------------------------------------------------------------------------


 

“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement).  The Tranche A Notes and
Tranche B Notes shall be substantially in the form set out in Exhibit 1(a) and
Exhibit 1(b), respectively, with such changes therefrom, if any, as may be
approved by the Purchasers and the Obligors.  Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

 

Section 1.2.           Interest Rate.  The Series A Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at their respective stated rate of
interest payable semi-annually in arrears on the 27th day of March and September
in each year and at maturity, commencing on March 27, 2006, until such principal
sum shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise) and interest (so computed) on any overdue principal,
interest or Make-Whole Amount from the due date thereof (whether by acceleration
or otherwise) at the Default Rate until paid.

 

Section 2.                Sale and Purchase of Notes.

 

Section 2.1.           Series A Notes.  Subject to the terms and conditions of
this Agreement, the Obligors will issue and sell to each Purchaser and each
Purchaser will purchase from the Obligors, at the Closing provided for in
Section 3, the Series A Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof.  The obligations of each Purchaser hereunder are several and not
joint obligations and each Purchaser shall have no obligation and no liability
to any Person for the performance or nonperformance by any other Purchaser
hereunder.

 

Section 2.2.           Additional Series of Notes.  The Obligors may, from time
to time, in their sole discretion but subject to the terms hereof, issue and
sell one or more additional Series of their unsecured promissory notes under the
provisions of this Agreement pursuant to a supplement (a “Supplement”)
substantially in the form of Exhibit S (with such amendments or modifications
thereto as may be agreed to by the parties).  Each additional Series of Notes
(the “Additional Notes”) issued pursuant to a Supplement shall be subject to the
following terms and conditions:

 

(i)            each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential alphabetical designation
inscribed thereon;

 

(ii)           Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall vote as a single class
and constitute one Series;

 

(iii)          each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory and optional prepayment on the dates and at the premiums, if any,
have such additional or

 

2

--------------------------------------------------------------------------------


 

different conditions precedent to closing, such representations and warranties
and such additional covenants as shall be specified in the Supplement under
which such Additional Notes are issued and upon execution of any such
Supplement, this Agreement shall be amended (a) to reflect such additional
covenants without further action on the part of the holders of the Notes
outstanding under this Agreement, provided, that any such additional covenants
shall inure to the benefit of all holders of Notes so long as any Additional
Notes issued pursuant to such Supplement remain outstanding, and (b) to reflect
such representations and warranties as are contained in such Supplement for the
benefit of the holders of such Additional Notes in accordance with the
provisions of Section 16;

 

(iv)          each Series of Additional Notes issued under this Agreement shall
be in substantially the form of Exhibit 1 to Exhibit S hereto with such
variations, omissions and insertions as are necessary or permitted hereunder;

 

(v)           the minimum principal amount of any Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;

 

(vi)          all Additional Notes shall constitute Senior Debt of the Obligors
and shall rank pari passu with all other outstanding Notes; and

 

(vii)         no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.

 

The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:

 

(a)           Compliance Certificate.  A duly authorized Senior Financial
Officer shall execute and deliver to each Additional Purchaser and each holder
of Notes an Officer’s Certificate dated the date of issue of such Series of
Additional Notes stating that such officer has reviewed the provisions of this
Agreement (including any Supplements hereto) and setting forth the information
and computations (in sufficient detail) required in order to establish whether
after giving effect to the issuance of the Additional Notes and after giving
effect to the application of the proceeds thereof, the Obligors are in
compliance with the requirements of Section 10.1 on such date (based upon the
financial statements for the most recent fiscal quarter ended prior to the date
of such certificate).

 

(b)           Execution and Delivery of Supplement.  The Obligors and each such
Additional Purchaser shall execute and deliver a Supplement substantially in the
form of Exhibit S hereto  (with such amendments or modifications thereto as may
be agreed to by the parties).

 

(c)           Representations of Additional Purchasers.  Each Additional
Purchaser shall have confirmed in the Supplement that the representations set
forth in Section 6 are

 

3

--------------------------------------------------------------------------------


 

true with respect to such Additional Purchaser on and as of the date of issue of
the Additional Notes.

 

(d)           Execution and Delivery of Guaranty Ratification.  Provided a
Collateral Release shall not have occurred, each Subsidiary Guarantor shall
execute and deliver a Guaranty Ratification in the form attached to the
Subsidiary Guaranty.

 

Section 2.3.           Subsidiary Guaranty.  (a) The payment by the Obligors of
all amounts due with respect to the Notes and the performance by the Obligors of
their obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Exhibit 2.3 attached hereto, and otherwise in accordance with the
provisions of Section 9.6 hereof (the “Subsidiary Guaranty”).

 

(b)           The holders of the Notes agree to discharge and release any
Subsidiary Guarantor from the Subsidiary Guaranty upon the written notice of the
Obligors, provided that (i) such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under the Subsidiary Guaranty) as an obligor and
guarantor under and in respect of the Bank Credit Agreement and the Obligors so
certify to the holders of the Notes in a certificate of a Responsible Officer,
(ii) at the time of such release and discharge, the Obligors shall deliver a
certificate of a Responsible Officer to the holders of the Notes stating that no
Default or Event of Default exists, and (iii) if any fee or other form of
consideration is given to any holder of Debt of the Obligors expressly for the
purpose of such release, holders of the Notes shall receive equivalent
consideration (a “Collateral Release”).

 

Section 3.                Closing.

 

The sale and purchase of the Series A Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing
Date”) on September 27, 2005 or on such other Business Day thereafter on or
prior to September 27, 2005 as may be agreed upon by the Obligors and the
Purchasers.   On the Closing Date, the Obligors will deliver to each Purchaser
the Series A Notes to be purchased by such Purchaser in the form of a single
Tranche A Note or Tranche B Note, as applicable (or such greater number of
Tranche A or Tranche B Notes, as applicable, in denominations of at least
$100,000 as such Purchaser may request) dated the date of the Closing Date and
registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Obligors or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Obligors to
Account Number                                 , at Bank of America, NA, 11170
N. Central Expressway, Dallas, Texas, ABA Number
                                , in the Account Name of “Family Dollar Stores,
Inc.”  If, on the Closing Date, the Obligors shall fail to tender such Series A
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be

 

4

--------------------------------------------------------------------------------


 

relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

 

Section 4.                Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Series A Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions applicable to the Closing Date:

 

Section 4.1.           Representations and Warranties.

 

(a)           Representations and Warranties of the Obligors.  The
representations and warranties of each Obligor in this Agreement shall be
correct when made and at the time of the Closing.

 

(b)           Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.

 

Section 4.2.           Performance; No Default.  Each Obligor and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the Subsidiary Guaranty required to
be performed or complied with by the Obligors and each such Subsidiary Guarantor
prior to or at the Closing, and after giving effect to the issue and sale of the
Series A Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither any Obligor nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 hereof had such Sections applied since such date.

 

Section 4.3.           Compliance Certificates.

 

(a)           Officer’s Certificate of the Obligors.  The Obligors shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)           Secretary’s Certificate of the Obligors.  Each Obligor shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Series A Notes and this
Agreement.

 

(c)           Officer’s Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated the Closing Date, certifying that the conditions specified in
Sections 4.1(b), 4.2 and 4.9 have been fulfilled.

 

(d)           Secretary’s Certificate of the Subsidiary Guarantors.  Each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate, dated
the Closing Date, certifying as to the

 

5

--------------------------------------------------------------------------------


 

resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Subsidiary Guaranty.

 

Section 4.4.           Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Janet G. Kelley, General Counsel of the Obligors, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Obligors hereby instruct their counsel to deliver
such opinion to the Purchasers), (b) from Alston & Bird LLP, special counsel for
the Obligors, covering the matters set forth in Exhibit 4.4(b) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Obligors hereby instruct their
counsel to deliver such opinion to the Purchasers), and (c) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(c) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.           Purchase Permitted By Applicable Law, Etc.  On the date
of the Closing such Purchaser’s purchase of Series A Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

Section 4.6.           Sale of Other Notes.  Contemporaneously with the Closing
the Obligors shall sell to each other Purchaser and each other Purchaser shall
purchase the Series A Notes to be purchased by it at the Closing as specified in
Schedule A.

 

Section 4.7.           Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Obligors shall have paid on or before the
Closing Date, the reasonable fees, reasonable charges and reasonable
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Obligors at
least one Business Day prior to the Closing Date.

 

Section 4.8.           Private Placement Number.  A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for the Series A Notes.

 

Section 4.9.           Changes in Corporate Structure.  Neither any Obligor nor
any Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial

 

6

--------------------------------------------------------------------------------


 

part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.        Subsidiary Guaranty.  The Subsidiary Guaranty shall have
been duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

 

Section 4.11.        Funding Instructions.  At least three Business Days prior
to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of an Obligor
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Series A
Notes is to be deposited.

 

Section 4.12.        Proceedings and Documents.  All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

 

Section 5.           Representations and Warranties of the Obligors.

 

Each Obligor represents and warrants to each Purchaser on the date hereof and
the Closing Date that:

 

Section 5.1.           Organization; Power and Authority.  Each Obligor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each
Obligor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Series A Notes and to perform the provisions hereof and thereof.

 

Section 5.2.           Authorization, Etc.  This Agreement and the Notes to be
issued on the Closing Date have been duly authorized by all necessary corporate
action on the part of each Obligor, and this Agreement constitutes, and upon
execution and delivery thereof each such Note upon issuance will constitute, a
legal, valid and binding obligation of each Obligor enforceable against each
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

7

--------------------------------------------------------------------------------


 

Section 5.3.           Disclosure.  The Obligors, through their agent, Banc of
America Securities LLC, have delivered to each Purchaser a copy of a Private
Placement Memorandum, dated August, 2005 (the “Memorandum”), relating to the
transactions contemplated hereby.  The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Obligors and their Restricted Subsidiaries.  This Agreement, the
Memorandum, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of an Obligor in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, in each
case, delivered to the Purchasers prior to September 6, 2005 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.  Except
as disclosed in the Disclosure Documents, since August 28, 2004, there has been
no change in the financial condition, operations, business or properties of the
Obligors or any of their Restricted Subsidiaries except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.  There is no fact known to any Obligor that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

 

Section 5.4.           Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Obligors’ Restricted and Unrestricted Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Obligors and each
other Subsidiary, and all other Investments of the Obligors and their Restricted
Subsidiaries, (ii) of the Obligors’ Affiliates, other than Subsidiaries, and
(iii) of the Obligors’ directors and senior officers.

 

(b)           All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Obligors and their Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Obligors or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).

 

(c)           Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 

(d)           No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to any Obligor or any of

 

8

--------------------------------------------------------------------------------


 

its Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

Section 5.5.           Financial Statements; Material Liabilities.  The Obligors
have delivered to each Purchaser copies of the financial statements of FDSI and
its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the FDSI and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Obligors and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

 

Section 5.6.           Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by any Obligor of this Agreement and the
Series A Notes will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other agreement or instrument to which any Obligor or any Subsidiary is bound or
by which any Obligor or any Subsidiary or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Obligors or any
Subsidiary.

 

Section 5.7.           Governmental Authorizations, Etc.  No consent, approval
or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by any Obligor of this Agreement or the Series A Notes (other than
the filing of a Form 8-K with the Securities and Exchange Commission pursuant to
the Securities and Exchange Act of 1934 (as amended)).

 

Section 5.8.           Litigation; Observance of Agreements, Statutes and
Orders.  (a) Except for the FLSA Litigation, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of any Obligor,
threatened against or affecting any Obligor or any Restricted Subsidiary or any
property of any Obligor or any Restricted Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(b)           The FLSA Litigation, individually or in the aggregate, would not
reasonably be expected to have a Limited Material Adverse Effect.

 

(c)           Neither any Obligor nor any Restricted Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental

 

9

--------------------------------------------------------------------------------


 

Laws or the USA Patriot Act) of any Governmental Authority, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

Section 5.9.           Taxes.  Each Obligor and its Subsidiaries have filed all
Material tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which an Obligor or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP.  No Obligor knows of any basis for any other
tax or assessment that would reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Obligors and
their Subsidiaries in respect of federal, state or other taxes for all fiscal
periods are adequate in all Material respects.  The federal income tax
liabilities of the Obligors and their Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run,
other than for allegations of fraud) for all fiscal years up to and including
the fiscal year ended September 1, 2001.

 

Section 5.10.        Title to Property; Leases.  Each Obligor and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Obligors and their Restricted Subsidiaries own or purport to own that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Obligors or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.

 

Section 5.11.        Licenses, Permits, Etc.  Except as disclosed in
Schedule 5.11,

 

(a)           the Obligors and their Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others;

 

(b)           to the best knowledge of each Obligor, no product of such Obligor
or any of its Restricted Subsidiaries infringes in any respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

 

(c)           to the best knowledge of each Obligor, there is no violation by
any Person of any right of such Obligor or any of its Restricted Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right

 

10

--------------------------------------------------------------------------------


 

owned or used by such Obligor or any of its Restricted Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.12.        Compliance with ERISA.  (a) Each Obligor and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect. 
Neither any Obligor nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Obligor or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of any Obligor or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

 

(b)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

(c)           No Obligor nor any of its ERISA Affiliates has incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(d)           The expected post-retirement benefit obligation (determined as of
the last day of FDSI’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of FDSI and its Subsidiaries is not Material.

 

(e)           The execution and delivery of this Agreement and the issuance and
sale of the Series A Notes hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax would be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The
representation by each Obligor in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Series A Notes to be purchased by such Purchaser.

 

Section 5.13.        Private Offering by the Obligors.  Neither any Obligor nor
anyone acting on any Obligor’s behalf has offered the Series A Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 45 other Institutional Investors,
each of which has been offered the Series A Notes in connection with a private
sale for

 

11

--------------------------------------------------------------------------------


 

investment.  Neither any Obligor nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Series A
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

 

Section 5.14.        Use of Proceeds; Margin Regulations.  The Obligors will
apply the proceeds of the sale of the Series A Notes to repurchase shares of
common stock of FDSI, which shares will be retired upon such repurchase, and for
other general corporate purposes of the Obligors.  No part of the proceeds from
the sale of the Series A Notes hereunder will be used, directly or indirectly,
for the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve any Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of FDSI and its
Subsidiaries and no Obligor has any present intention that margin stock will
constitute more than 5% of the value of such assets.  As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

 

Section 5.15.        Existing Debt; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Debt of the Obligors and their Restricted Subsidiaries as of June 30, 2005,
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Obligors or their Restricted Subsidiaries.  Neither any Obligor nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of an Obligor or
such Restricted Subsidiary, and no event or condition exists with respect to any
Debt of an Obligor or any Restricted Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)           Except as disclosed in Schedule 5.15, neither an Obligor nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.4.

 

(c)           Neither any Obligor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of an
Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of an Obligor, except as specifically indicated in
Schedule 5.15.

 

Section 5.16.        Foreign Assets Control Regulations, Etc.  (a) Neither the
sale of the Series A Notes by any Obligor hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United

 

12

--------------------------------------------------------------------------------


 

States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

 

(b)           Neither any Obligor nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order. 
Each Obligor and its Subsidiaries are in compliance, in all material respects,
with the USA Patriot Act.

 

(c)           No part of the proceeds from the sale of the Series A Notes
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Obligors.

 

Section 5.17.        Status under Certain Statutes.  Neither any Obligor nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

 

Section 5.18.        Environmental Matters.  (a) Neither any Obligor nor any
Restricted Subsidiary has knowledge of any liability or has received any notice
of any liability, and no proceeding has been instituted raising any liability
against any Obligor or any of its Restricted Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them, or other assets, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           Neither any Obligor nor any Restricted Subsidiary has knowledge of
any facts which would give rise to any liability, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)           Neither any Obligor nor any of its Restricted Subsidiaries has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them or has disposed of any Hazardous Materials in each
case in a manner contrary to any Environmental Laws in each case in any manner
that would reasonably be expected to result in a Material Adverse Effect.

 

(d)           All buildings on all real properties now owned, leased or operated
by the Obligors or any of their Restricted Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

Section 5.19.        Notes Rank Pari Passu.  The obligations of the Obligors
under this Agreement and the Notes rank pari passu in right of payment with all
other senior unsecured Debt (actual or contingent) of the Obligors, including,
without limitation, all senior unsecured Debt of the Obligors described in
Schedule 5.15 hereto.

 

Section 6.                Representations of the Purchaser.

 

Section 6.1.           Purchase for Investment.  Each Purchaser severally
represents that it is purchasing the Series A Notes for its own account or for
one or more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof (other
than any Notes purchased by Banc of America Securities LLC on the Closing Date
which are intended to be resold to a “qualified institutional buyer” pursuant to
Rule 144A of the Securities Act), provided that the disposition of such
Purchaser’s or such pension or trust funds’ property shall at all times be
within such Purchaser’s or such pension or trust funds’ control.  Each Purchaser
understands that the Series A Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Obligors are not required to register the Series A
Notes.

 

Section 6.2.           Accredited Investor.  Each Purchaser represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).   Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Obligors and received
answers concerning the terms and conditions of the sale of the Series A Notes.

 

Section 6.3.           Source of Funds.  Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Series A Notes to be purchased by such Purchaser
hereunder:

 

(a)           the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

14

--------------------------------------------------------------------------------


 

(b)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to an Obligor in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)           the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in an Obligor and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to an Obligor in
writing pursuant to this clause (d); or

 

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in an Obligor and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to an Obligor in writing pursuant to this clause (e);
or

 

(f)            the Source is a governmental plan; or

 

(g)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to any Obligor in writing pursuant to this clause (g);
or

 

15

--------------------------------------------------------------------------------


 

(h)           the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.                Information as to Obligors.

 

Section 7.1.           Financial and Business Information.  The Obligors shall
deliver to each holder of Notes that is an Institutional Investor:

 

(a)           Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of FDSI (other than the last
quarterly fiscal period of each such fiscal year),

 

(i)            a consolidated balance sheet of FDSI and its Subsidiaries as at
the end of such quarter, and

 

(ii)           consolidated statements of income, changes in shareholders’
equity and cash flows of FDSI and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above FDSI’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(a);

 

(b)           Annual Statements — within 105 days after the end of each fiscal
year of FDSI,

 

(i)            a consolidated balance sheet of FDSI and its Subsidiaries, as at
the end of such year, and

 

(ii)           consolidated statements of income, changes in shareholders’
equity and cash flows of FDSI and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing,

 

16

--------------------------------------------------------------------------------


 

which opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that filing with the Securities and
Exchange Commission within the time period specified above of FDSI’s Annual
Report on Form 10-K for such fiscal year (together with FDSI’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
prepared in accordance with the requirements therefor shall be deemed to satisfy
the requirements of this Section 7.1(b);

 

(c)           SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by FDSI or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by FDSI or any Subsidiary with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by FDSI or any Subsidiary to the public
concerning developments that are Material; provided that filing of Form 8-K with
the Securities and Exchange Commission within the time periods required by the
Securities and Exchange Act of 1934 (as amended) and the posting of press
releases on FDSI’s website shall satisfy the obligations under this Section
7.1(c);

 

(d)           Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Obligors are
taking or proposes to take with respect thereto;

 

(e)           ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becomes aware of any of the following that
would reasonably be expected to have a Material Adverse Effect, a written notice
setting forth the nature thereof and the action, if any, that an Obligor or an
ERISA Affiliate proposes to take with respect thereto:

 

(i)            with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

(ii)           the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the

 

17

--------------------------------------------------------------------------------


 

termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

(iii)          any event, transaction or condition that would result in the
incurrence of any liability by any Obligor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of any Obligor or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing;

 

(f)            Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;

 

(g)           Supplements  — promptly and in any event within 10 Business Days
after the execution and delivery of any Supplement, a copy thereof; and

 

(h)           Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of any Obligor or any of its Subsidiaries or
relating to the ability of any Obligor to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

 

Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the total consolidated assets
of FDSI and its Subsidiaries, or (ii) account for more than 10% of the
consolidated gross revenues of FDSI and its Subsidiaries, determined in each
case in accordance with GAAP, then, within the respective periods provided in
Section 7.1(a) and (b) above, the Obligors shall deliver to each holder of Notes
that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and (b)
covering such group of Unrestricted Subsidiaries (on a consolidated basis),
together with a consolidating statement reflecting eliminations or adjustments
required to reconcile the financial statements of such group of Unrestricted
Subsidiaries to the financial statements delivered pursuant to Sections 7.1(a)
and (b).

 

Section 7.2.           Officer’s Certificate.  Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:

 

18

--------------------------------------------------------------------------------


 

(a)           Covenant Compliance — the information required in order to
establish whether the Obligors were in compliance with the requirements of
Section 10.1 through Section 10.7 hereof, inclusive, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and

 

(b)           Event of Default — a statement that such officer has reviewed the
relevant terms hereof such review shall not have disclosed the existence during
the quarterly or annual period covered by the statements then being furnished of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action the Obligors shall have taken or proposes
to take with respect thereto.

 

Section 7.3.           Visitation.  Each Obligor shall permit the
representatives of each holder of Notes that is an Institutional Investor:

 

(a)           No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to an Obligor, to visit
the principal executive office of any Obligor, to discuss the affairs, finances
and accounts of any Obligor and its Subsidiaries with any Obligor’s officers,
and (with the consent of the Obligors, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Restricted Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

 

(b)           Default — if a Default or Event of Default then exists, at the
expense of the Obligors, to visit and inspect any of the offices or properties
of any Obligor or any Restricted Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision any Obligor authorizes said accountants to discuss the affairs,
finances and accounts of any Obligor and its Subsidiaries), all at such times
and as often as may be requested.

 

Section 8.                Payment of the Notes.

 

Section 8.1.           Required Prepayments of Series A Notes.  (a) The entire
unpaid principal amount of the Tranche A Notes shall become due and payable on
September 27, 2015.

 

(b)           On September 27, 2011 and on each September 27 thereafter to and
including September 27, 2015 the Obligors will prepay $16,200,000 principal
amount (or such lesser principal amount as shall then be outstanding) of the
Tranche B Notes at par and without payment of the Make-Whole Amount or any
premium, provided that upon any partial

 

19

--------------------------------------------------------------------------------


 

prepayment of the Notes pursuant to Section 8.2 or Section 8.7, the principal
amount of each required prepayment of the Tranche B Notes becoming due under
this Section 8.1(b) on and after the date of such prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Notes is
reduced as a result of such prepayment

 

Section 8.2.           Optional Prepayments with Make-Whole Amount.  The
Obligors may, at their option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than 10%
of the original aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment (or such lesser amount as shall be required to
effect a partial prepayment resulting from an offer of prepayment pursuant to
Section 10.5, which is without any Make-Whole Amount), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount of each Note then outstanding.  The Obligors
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 20 days and not more than 60 days prior to the
date fixed for such prepayment.  Each such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation.  Two Business Days prior to such prepayment, the Obligors
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of each such Make-Whole Amount as of the
specified prepayment date.

 

Section 8.3.           Allocation of Partial Prepayments.  In the case of each
partial prepayment of the Notes pursuant to the provisions of Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.  All regularly scheduled partial
prepayments made with respect to any Series of Additional Notes pursuant to any
Supplement shall be allocated as provided therein.

 

Section 8.4.           Maturity; Surrender, Etc.  In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount.  From and after such date, unless the
Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount as aforesaid, interest on such
principal amount shall cease to accrue.  Any Note paid or prepaid in full shall
be surrendered to an Obligor and cancelled and shall not be reissued, and no
Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.           Purchase of Notes.  No Obligor will or will permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in

 

20

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement (including any Supplement hereto)
and the Notes or (b) pursuant to a written offer to purchase any outstanding
Notes of any Series made by the Obligors or an Affiliate pro rata to the holders
of the Notes of such Series upon the same terms and conditions (except that if
such Series has more than one separate tranche, such written offer shall be
allocated among all of the separate tranches of such Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof but such written offer may otherwise differ among such
separate tranches and such written offer shall be made pro rata to the holders
of the same tranches of such Series upon the same terms and conditions).  The
Obligors will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

 

Section 8.6.           Make-Whole Amount for the Series A Notes.  The term
“Make-Whole Amount” means with respect to any Series A Note an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Series A Note, minus the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero.  For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings with respect to the Called Principal
of such Series A Note:

 

“Called Principal” means, the principal of the Series A Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Series A Note is payable) equal to the
Reinvestment Yield.

 

“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date. 
In either case, the yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly on a straight line
basis between (1) the actively traded U.S. Treasury security with the maturity
closest to and greater than the Remaining Average

 

21

--------------------------------------------------------------------------------


 

Life and (2) the actively traded U.S. Treasury security with the maturity
closest to and less than the Remaining Average Life.

 

“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Series A Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

Section 8.7.           Change in Control.   (a) Notice of Change in Control or
Control Event.  The Obligors will, within 15 Business Days after any Responsible
Officer has knowledge of the occurrence of any Change in Control or Control
Event, give written notice of such Change in Control or Control Event to each
holder of Notes unless notice in respect of such Change in Control (or the
Change in Control contemplated by such Control Event) shall have been given
pursuant to subparagraph (b) of this Section 8.7.  If a Change in Control has
occurred, such notice shall contain and constitute an offer to prepay Notes of
each Series as described in subparagraph (c) of this Section 8.7 and shall be
accompanied by the certificate described in subparagraph (g) of this
Section 8.7.

 

(b)           Condition to Obligor Action.  The Obligors will not take any
action that consummates or finalizes a Change in Control unless (i) at least
15 Business Days prior to such action it shall have given to each holder of
Notes written notice containing and constituting an offer to prepay Notes as
described in subparagraph (c) of this Section 8.7, accompanied by the
certificate described in subparagraph (g) of this Section 8.7, and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.7.

 

(c)           Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than

 

22

--------------------------------------------------------------------------------


 

30 days after the date of such offer (if the Proposed Prepayment Date shall not
be specified in such offer, the Proposed Prepayment Date shall be the 20th day
after the date of such offer).

 

(d)           Acceptance.  A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to any Obligor at least 5 Business Days prior to the Proposed
Prepayment Date.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.7 shall be deemed to constitute a
rejection of such offer by such holder.

 

(e)           Prepayment.  Prepayment of the Notes to be prepaid pursuant to
this Section 8.7 shall be at 100% of the principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and
without any Make-Whole Amount.  The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.

 

(f)            Deferral Pending Change in Control.  The obligation of the
Obligors to prepay Notes pursuant to the offers required by subparagraph (b) and
accepted in accordance with subparagraph (d) of this Section 8.7 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs.  The Obligors shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Obligors that efforts to effect such Change
in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.7 in respect of such Change in
Control shall be deemed rescinded).

 

(g)           Officer’s Certificate.  Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of an Obligor and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

 

(h)           Effect on Required Payments.  The amount of each payment of the
principal of the Notes made pursuant to this Section 8.7 shall be applied
against and reduce each of the then remaining principal payments due pursuant to
Section 8.7 by a percentage equal to the aggregate principal amount of the Notes
so paid divided by the aggregate principal amount of the Notes outstanding
immediately prior to such payment.

 

(i)            “Change in Control” Defined.  “Change in Control” means (1) any
sale, lease, exchange or other transfer (in a single transaction or a series of
related transactions) of all or substantially all of the assets of FDSI to any
Person or “group” (within the meaning of the Exchange Act and the rules of the
Securities and Exchange Commission thereunder in effect on

 

23

--------------------------------------------------------------------------------


 

the date hereof) other than a Restricted Subsidiary in accordance with
clause (4) below; (2) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 51% or more of the outstanding shares of the
voting capital stock of FDSI; (3) the first day on which a majority of the
members of the Board of Directors of FDSI are not Continuing Directors; or (4) a
merger, consolidation or sale of all or substantially all of the assets of FDSI
in respect of which FDSI is not the successor corporation (other than a
Restricted Subsidiary which assumes the obligations under this Agreement and the
Notes).

 

(j)            “Control Event” Defined.  “Control Event” means:

 

(i)            the execution by FDSI or any of its Subsidiaries or Affiliates of
any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,

 

(ii)           the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control, or

 

(iii)          the making of any written offer by any person (as such term is
used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on
the date of the Closing) or related persons constituting a group (as such term
is used in Rule 13d-5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the voting capital stock of FDSI, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.

 

(k)           “Continuing Director” Defined.  “Continuing Director” means, as of
any date of determination, any member of the board of directors of FDSI who: (i)
was a member of such board of directors on the date hereof; or (ii) was
nominated for election or elected to such board of directors with the approval
of a majority of the Continuing Directors who were members of such board at the
time of such nomination or election.

 

Section 9.                                                 Affirmative
Covenants.

 

Each Obligor covenants that so long as any of the Notes are outstanding:

 

Section 9.1.           Compliance with Law.  Without limiting Section 10.8, each
Obligor will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses,

 

24

--------------------------------------------------------------------------------


 

certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.           Insurance.  Each Obligor will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated except for any non-maintenance that would not
reasonably be expected to have a Material Adverse Effect.

 

Section 9.3.           Maintenance of Properties.  Each Obligor will, and will
cause each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair (similar to
other comparable retailers), working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent an
Obligor or any Restricted Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Obligors have concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 9.4.           Payment of Taxes and Claims.  Each Obligor will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of any Obligor
or any Subsidiary not permitted by Section 10.4, provided that neither any
Obligor nor any Subsidiary need pay any such tax or assessment or claims if
(i) the amount, applicability or validity thereof is contested by any Obligor or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and such Obligor or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of such Obligor or such Subsidiary or (ii) the
non-filing or nonpayment, as the case may be, of all such taxes and assessments
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

Section 9.5.           Corporate Existence, Etc.  Subject to Sections 10.5 and
10.6, each Obligor will at all times preserve and keep in full force and effect
its corporate existence, and will at all times preserve and keep in full force
and effect the corporate existence of each of its Restricted Subsidiaries
(unless such Restricted Subsidiary is merged into an Obligor or a Restricted
Subsidiary) and all rights and franchises of the Obligors and their Restricted
Subsidiaries unless, in the good faith judgment of the Obligors, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, to
have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

Section 9.6.           Designation of Subsidiaries.  The Obligors may from time
to time cause any Subsidiary (other than a Subsidiary Guarantor) to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated a Restricted Subsidiary; provided, however, that at the time of such
designation and immediately after giving effect thereto, (a) no Default or Event
of Default would exist under the terms of this Agreement, and (b) the Obligors
and their Restricted Subsidiaries would be in compliance with all of the
covenants set forth in this Section 9 and Section 10 (including, without
limitation, Section 10.5) if tested on the date of such action and provided,
further, that once a Subsidiary has been designated an Unrestricted Subsidiary,
it shall not thereafter be redesignated as a Restricted Subsidiary on more than
one occasion.  Within ten (10) days following any designation described above,
the Obligors will deliver to the holders of the Notes a notice of such
designation accompanied by a certificate signed by a Senior Financial Officer of
the Obligors certifying compliance with all requirements of this Section 9.6 and
setting forth all information required in order to establish such compliance.

 

Section 9.7.           Notes to Rank Pari Passu. The Notes and all other
obligations under this Agreement of the Obligors are and at all times shall
remain direct and unsecured obligations of the Obligors ranking pari passu as
against the assets of the Obligors with all other Notes from time to time issued
and outstanding hereunder without any preference among themselves and pari passu
with all other present and future unsecured Debt (actual or contingent) of the
Obligors which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Obligors.

 

Section 9.8.           Additional Subsidiary Guarantors.  The Obligors will
cause any Subsidiary which is required by the terms of the Bank Credit Agreement
to become a party to, or otherwise guarantee, Debt in respect of the Bank Credit
Agreement, to enter into the Subsidiary Guaranty and deliver to each of the
holders of the Notes (concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement) the following items:

 

(a)           a joinder agreement in respect of the Subsidiary Guaranty;

 

(b)           a certificate signed by an authorized Responsible Officer of the
Obligors making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

 

(c)           an opinion of counsel (who may be in-house counsel for an Obligor)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 9.9.           Books and Records. Each Obligor will, and will cause each
of its Restricted Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all

 

26

--------------------------------------------------------------------------------


 

applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Restricted Subsidiary, as the case may
be.

 

Section 10.                                           Negative Covenants.

 

Each Obligor covenants that so long as any of the Notes are outstanding:

 

Section 10.1.        Consolidated Debt to Consolidated Total Capitalization. The
Obligors will not at any time permit the ratio of Consolidated Debt to
Consolidated Total Capitalization to exceed 60%.

 

Section 10.2.        Fixed Charges Coverage Ratio.  The Obligors will not permit
the ratio of Consolidated EBITDAR to Consolidated Fixed Charges for each period
of four consecutive fiscal quarters (calculated as at the end of each fiscal
quarter of FDSI for the four consecutive fiscal quarters then ended) to be less
than 2.00 to 1.00.

 

Section 10.3.        Priority Debt. The Obligors will not at any time permit the
aggregate amount of all Priority Debt to exceed 20% of Consolidated Net Worth,
determined as of the end of the then most recently ended fiscal quarter of FDSI.

 

Section 10.4.        Limitation on Liens.    The Obligors will not, and will not
permit any of their Restricted Subsidiaries to, directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of any Obligor or any such Restricted Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits (unless the Obligors
make, or cause to be made, effective provision whereby the Notes will be equally
and ratably secured with any and all other obligations thereby secured, such
security to be pursuant to an agreement reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property), except:

 

(a)           Liens for taxes, assessments or other governmental charges that
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;

 

(b)           any attachment or judgment Lien, if the judgment it secures shall
either (i) have been discharged, bonded or execution thereof stayed pending
appeal within 60 days after the entry thereof or shall have been discharged
within 60 days after the expiration of any such stay or (ii) be covered by
insurance and the insurer has acknowledged in writing that it is obligated to
pay such judgment;

 

(c)           (i) Liens incidental to the conduct of business or the ownership
of properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable), (ii) Liens, deposits and pledges to secure the performance of bids,
tenders, leases, or trade contracts,

 

27

--------------------------------------------------------------------------------


 

or, (iii) Liens to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation) and under liability insurance, (iv) Liens to secure surety or
appeal bonds or performance bonds, (v) other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money or
(vi) Liens securing letters of credit that are issued to secure any of the
foregoing obligations described in this Section 10.4(c);

 

(d)           leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of an Obligor or any of its Restricted Subsidiaries, on Liens incidental to
minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

 

(e)           Liens securing Debt or other obligations of a Restricted
Subsidiary to an Obligor or to a Restricted Subsidiary;

 

(f)            Liens existing as of the date of Closing and reflected in
Schedule 10.4;

 

(g)           Liens incurred after the date of Closing given to secure the
payment of the purchase price incurred in connection with the acquisition,
construction or improvement of property (other than accounts receivable but
including inventory) useful and intended to be used (or sold as inventory) in
carrying on the business of an Obligor or a Restricted Subsidiary, including
Liens existing on such property at the time of acquisition or construction
thereof or Liens incurred within 365 days of such acquisition or completion of
such construction or improvement, provided that (i) the Lien shall attach solely
to the property acquired, purchased, constructed or improved and the proceeds
thereof; (ii) at the time of acquisition, construction or improvement of such
property (or, in the case of any Lien incurred within three hundred sixty-five
(365) days of such acquisition or completion of such construction or
improvement, at the time of the incurrence of the Debt secured by such Lien),
the aggregate amount remaining unpaid on all Debt secured by Liens on such
property, whether or not assumed by an Obligor or a Restricted Subsidiary, shall
not exceed the lesser of (y) the cost of such acquisition, construction or
improvement or (z) the Fair Market Value of such property (as determined in good
faith by one or more officers of an Obligor to whom authority to enter into the
transaction has been delegated by the board of directors of such Obligor); and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;

 

(h)           any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into an Obligor or a Restricted Subsidiary or
its becoming a Restricted Subsidiary, or any Lien existing on any property
acquired by an Obligor or any Restricted Subsidiary at the time such property is
so acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Restricted Subsidiary or such acquisition of property, (ii) each such Lien shall
extend solely to the item or items of property so acquired and, if required by
the

 

28

--------------------------------------------------------------------------------


 

terms of the instrument originally creating such Lien, other property which is
an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;

 

(i)            any extensions, renewals or replacements of any Lien permitted by
the preceding subparagraphs (e), (f) and (g) of this Section 10.4, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

 

(j)            in addition to the Liens described above, any other Liens
securing Debt or other obligations not permitted above, including Liens securing
Priority Debt of an Obligor or any Restricted Subsidiary, provided that such
Priority Debt does not exceed the limitations set forth in Section 10.3.

 

Section 10.5.        Sales of Assets.  The Obligors will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets of the Obligors and their
Restricted Subsidiaries; provided, however, that an Obligor or any Restricted
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Obligors and their Restricted Subsidiaries
if such assets are sold in an arms length transaction and, at such time and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and an amount equal to the net proceeds received from such
sale, lease or other disposition (but only with respect to that portion of such
assets that exceeds the definition of “substantial part” set forth below) shall
be used within 365 days of such sale, lease or disposition, in any combination:

 

(1)           to acquire productive assets used or useful in carrying on the
business of the Obligors and their Restricted Subsidiaries and having a value at
least equal to the value of such assets sold, leased or otherwise disposed of
(or FDSI or any Restricted Subsidiary is contractually obligated to acquire such
productive assets pursuant to a binding contract entered into within such 365
day period so long as such productive assets shall have been acquired within 60
days following such 365 day period); and/or

 

(2)           to prepay or retire Senior Debt of any Obligor and/or its
Restricted Subsidiaries, provided that (i) the Obligors shall offer to prepay
each outstanding Note ratably with all such Senior Debt prepaid or retired, and
(ii) any such prepayment of the Notes shall be made in accordance with the terms
of Section 8.2 (at par and without the payment of any Make-Whole Amount or any
other premium).  If any holder of a Note fails to accept such offer of
prepayment, then, for purposes of the preceding sentence only, the Obligors
nevertheless will be deemed to have paid Senior Debt in an amount equal to the
ratable portion for such Note.

 

29

--------------------------------------------------------------------------------


 

As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Obligors and their
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Obligors
and their Restricted Subsidiaries during any fiscal year, exceeds 15% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Obligors and their Restricted Subsidiaries, (ii) any transfer of assets from an
Obligor to any other Obligor or a Restricted Subsidiary or from any Restricted
Subsidiary to an Obligor or another Restricted Subsidiary and (iii) any sale or
transfer of property acquired by any Obligor or any Restricted Subsidiary after
the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by such Obligor or any Restricted
Subsidiary if an Obligor or a Restricted Subsidiary shall concurrently with such
sale or transfer, lease such property, as lessee.

 

For purposes of this Agreement, at any time a Restricted Subsidiary is
designated an Unrestricted Subsidiary in accordance with Section 9.6 of this
Agreement, the book value of all of the assets of such Subsidiary shall be
deemed to be sold for purposes of this Section 10.5 as of the effective date of
such designation and such sale of assets shall be subject to the provisions set
forth in this Section 10.5.

 

Section 10.6.        Merger and Consolidation.  The Obligors will not, and will
not permit any of its Restricted Subsidiaries to, consolidate with or merge with
any other Person or convey, transfer or lease substantially all of its assets in
a single transaction or series of transactions to any Person; provided that:

 

(1)           any Restricted Subsidiary of an Obligor may (x) consolidate with
or merge with, or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to, (i) an Obligor or a Restricted
Subsidiary so long as in any merger or consolidation involving an Obligor, such
Obligor shall be the surviving or continuing corporation or (ii) any other
Person so long as the survivor is the Restricted Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.5; and

 

(2)           the foregoing restriction does not apply to the consolidation or
merger of any Obligor with, or the conveyance, transfer or lease of
substantially all of the assets of any Obligor in a single transaction or series
of transactions to, any Person so long as:

 

                (a)           the successor formed by such consolidation or the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease substantially all of the assets of an Obligor as an entirety, as the case
may be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;

 

(b)           if such Obligor is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its

 

30

--------------------------------------------------------------------------------


 

assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement (and each Supplement thereto) and the Notes
(pursuant to such assumption agreements and instruments as shall be reasonably
satisfactory to the Required Holders), and the Successor Corporation shall have
caused to be delivered to each holder of Notes (A) an opinion of nationally
recognized independent counsel, to the effect that all agreements or instruments
effecting such assumption are enforceable in accordance with their terms and
(B) an acknowledgment from each Subsidiary Guarantor that the Subsidiary
Guaranty continues in full force and effect; and

 

(c)           immediately after giving effect to such transaction no Default or
Event of Default would exist.

 

No such conveyance, transfer or lease of substantially all of the assets of any
Obligor shall have the effect of releasing any Obligor or any successor entity
from its liability under this Agreement or the Notes.

 

Section 10.7.        Restricted Subsidiaries.  FDSI and its Restricted
Subsidiaries shall at all times account for 75% of the consolidated total assets
of FDSI and all of its Subsidiaries and 75% of the consolidated gross revenues
of the FDSI and all of its Subsidiaries.

 

Section 10.8.        Transactions with Affiliates.  The Obligors will not and
will not permit any Restricted Subsidiary to enter into directly or indirectly
any Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than an Obligor
or another Restricted Subsidiary), except in the ordinary course and upon fair
and reasonable terms that are not materially less favorable to the Obligors or
such Restricted Subsidiary, taken as a whole, than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

Section 10.9.        Terrorism Sanctions Regulations.  No Obligor will or will
permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

 

Section 10.10.      Line of Business.  The Obligors will not and will not permit
any Restricted Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Obligors and the Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Obligors and the Restricted
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

 

Section 11.                                           Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

31

--------------------------------------------------------------------------------


 

(a)           any Obligor defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)           any Obligor defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

 

(c)           any Obligor defaults in the performance of or compliance with any
term contained in Section 10 or any covenant in a Supplement which specifically
provides that it shall have the benefit of this paragraph (c) or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or

 

(d)           any Obligor defaults in the performance of or compliance with any
term contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default or (ii) any Obligor receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

 

(e)           any Subsidiary Guaranty of a Material Subsidiary ceases to be a
legally valid, binding and enforceable obligation or contract of a Subsidiary
Guarantor (other than upon a release of any Subsidiary Guarantor from a
Subsidiary Guaranty in accordance with the terms of Section 2.3(b) hereof), or
any Subsidiary Guarantor that is a Material Subsidiary or any party by, through
or on account of any such Person, challenges the validity, binding nature or
enforceability of any such Subsidiary Guaranty of a Material Subsidiary; or

 

(f)            any representation or warranty made in writing by or on behalf of
any Obligor or Subsidiary Guarantor that is a Material Subsidiary in this
Agreement or any Subsidiary Guaranty or by any officer of any Obligor or any
Subsidiary Guarantor that is a Material Subsidiary in any writing furnished in
connection with the transactions contemplated hereby or by any Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 

(g)           (i) any Obligor or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest (in the payment amount of at least
$100,000) on any Debt other than the Notes that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) any Obligor or any Restricted Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Debt other than the Notes
in an aggregate principal amount of at least $25,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable, or (iii) as a consequence of the
occurrence or

 

32

--------------------------------------------------------------------------------


 

continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), any
Obligor or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000; or

 

(h)           any Obligor or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(i)            a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by an Obligor or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of any Obligor or any of its
Material Subsidiaries, or any such petition shall be filed against any Obligor
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or

 

(j)            a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $25,000,000 (except to the extent of
any third party insurance policies in which the insurer has agreed in writing
that it is obligated to pay for the amount of such judgment) and which are
rendered against one or more of any Obligor, its Restricted Subsidiaries or any
Subsidiary Guarantor and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

 

(k)           if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified any
Obligor or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) any Obligor
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to

 

33

--------------------------------------------------------------------------------


 

Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) any Obligor or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) any Obligor or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of any Obligor or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

 

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

Section 12.                                           Remedies on Default, Etc.

 

Section 12.1.        Acceleration.  (a) If an Event of Default with respect to
any Obligor described in paragraph (h) or (i) of Section 11 (other than an Event
of Default described in clause (i) of paragraph (h) or described in clause (vi)
of paragraph (h) by virtue of the fact that such clause encompasses clause (i)
of paragraph (h)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.

 

(b)           If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes of
any Series at the time outstanding may at any time at its or their option, by
notice or notices to any Obligor, declare all the Notes of such Series then
outstanding to be immediately due and payable.

 

(c)           If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Obligors,
declare all the Notes held by such holder or holders to be immediately due and
payable.

 

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by any Obligor
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Obligors in the event that the Notes are prepaid
or are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.        Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared

 

34

--------------------------------------------------------------------------------


 

immediately due and payable under Section 12.1, the holder of any Note at the
time outstanding may proceed to protect and enforce the rights of such holder by
an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Note, or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.

 

Section 12.3.        Rescission.  At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes of any Series then
outstanding, by written notice to the Obligors, may rescind and annul any such
declaration and its consequences if (a) the Obligors have paid all overdue
interest on the Notes of such Series, all principal of and Make-Whole Amount on
any Notes of such Series that are due and payable and are unpaid other than by
reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes of such Series, at the Default Rate,
(b) neither any Obligor nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to any Notes of such Series.  No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

 

Section 12.4.        No Waivers or Election of Remedies, Expenses, Etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Obligors under Section 15,
the Obligors will pay to the holder of each Note on demand such further amount
as shall be sufficient to cover all costs and expenses of such holder incurred
in any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

Section 13.                                                             
Registration; Exchange; Substitution of Notes.

 

Section 13.1.        Registration of Notes.  The Obligors shall keep at their
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary.  The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

35

--------------------------------------------------------------------------------


 

Section 13.2.        Transfer and Exchange of Notes.  Upon surrender of any Note
to any Obligor at the address and to the attention of the designated officer
(all as specified in Section 18(iv)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Obligors
shall execute and deliver, at the Obligors’ expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series originally issued hereunder or pursuant to any Supplement.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Obligors may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $500,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.3,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Obligors, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.

 

The Notes have not been registered under the Securities Act or under the
securities laws of any state and the holders of the Notes agree that such Notes
may not be transferred or resold unless registered under the Securities Act and
all applicable state securities laws or unless an exemption from the requirement
for such registration is available.

 

Section 13.3.        Replacement of Notes.  Upon receipt by an Obligor at the
address and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)           in the case of mutilation, upon surrender and cancellation
thereof,

 

the Obligors at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of

 

36

--------------------------------------------------------------------------------


 

the same tranche if such Series has separate tranches), dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

Section 14.                                           Payments on Notes.

 

Section 14.1.        Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction.  The Obligors may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of an Obligor in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

Section 14.2.        Home Office Payment.  So long as any Purchaser or
Additional Purchaser or such Purchaser’s nominee or such Additional Purchaser’s
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Obligors in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Obligors made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to FDSI at its principal executive office or at the place of payment
most recently designated by the Obligors pursuant to Section 14.1.  Prior to any
sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2.  The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note.

 

Section 15.                                           Expenses, Etc.

 

Section 15.1.        Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay reasonable attorneys’
fees of one special counsel referred to in Section 4.7 for the Purchasers or any
Additional Purchasers and, if reasonably required by any Additional Purchasers,
one local counsel selected by such Additional Purchasers.  In addition, the
Obligors will pay all fees and expenses of the Purchasers, any Additional
Purchasers and any other holder of a Note, including reasonable attorneys’ fees
of one special counsel for the holders of the Notes and, if reasonably required
by the Required Holders, one local counsel for the Holders of the Notes selected
by such Required Holders, in connection with any amendments, waivers or consents
under or in respect of this Agreement (including any

 

37

--------------------------------------------------------------------------------


 

Supplement) or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (including any Supplement) or the Notes
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement (including any
Supplement) or the Notes, or by reason of being a holder of any Note, and
(b) the costs and expenses, incurred in connection with the insolvency or
bankruptcy of an Obligor or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes.  The
Obligors will pay, and will save each Purchaser, each Additional Purchaser and
each other holder of a Note harmless from, all claims in respect of any fees,
costs or expenses if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes).

 

Section 15.2.        Survival.  The obligations of the Obligors under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Supplement or the
Notes, and the termination of this Agreement or any Supplement.

 

Section 16.                                           Survival of
Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any such Note or portion thereof or interest therein and the payment of any Note
may be relied upon by any subsequent holder of any such Note, regardless of any
investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Obligors pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Obligors under this Agreement; provided,
that the representations and warranties contained in any Supplement shall only
be made for the benefit of the Additional Purchasers which are party to such
Supplement and the holders of the Notes issued pursuant to such Supplement,
including subsequent holders of any Note issued pursuant to such Supplement, and
shall not require the consent of the holders of existing Notes.  Subject to the
preceding sentence, this Agreement (including every Supplement) and the Notes
embody the entire agreement and understanding between the Purchasers and the
Additional Purchasers and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

Section 17.                                           Amendment and Waiver.

 

Section 17.1.        Requirements.  (a) This Agreement (including any
Supplement) and the Notes may be amended, and the observance of any term hereof
or of the Notes may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Obligors and the Required Holders, except
that (i) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4,
5, 6 or 21 hereof or the corresponding provision of any Supplement, or any
defined term (as it is used in any such Section or such corresponding provision
of any Supplement), will be effective as to any holder of Notes unless consented
to by such holder of

 

38

--------------------------------------------------------------------------------


 

Notes in writing, and (ii) no such amendment or waiver may, without the written
consent of all of the holders of Notes at the time outstanding affected thereby,
(A) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount on, the Notes, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (C) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

(b)           Supplements.  Notwithstanding anything to the contrary contained
herein, the Obligors may enter into any Supplement providing for the issuance of
one or more Series of Additional Notes consistent with Sections 2.2 and 4.14
hereof without obtaining the consent of any holder of any other Series of Notes.

 

Section 17.2.        Solicitation of Holders of Notes.

 

(a)           Solicitation.  The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes.  The Obligors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 17 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

 

(b)           Payment.  No Obligor will directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or any Supplement unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support is
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

 

(c)           Consent in Contemplation of Transfer.  Any consent made pursuant
to this Section 17 by a holder of Notes that has transferred or has agreed to
transfer its Notes to any Obligor, any Subsidiary or any Affiliate of any
Obligor and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

 

Section 17.3.        Binding Effect, Etc.  Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been

 

39

--------------------------------------------------------------------------------


 

marked to indicate such amendment or waiver.  No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon. 
No course of dealing between any Obligor and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

Section 17.4.        Notes Held by Obligors, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of its Affiliates shall be deemed not to
be outstanding.

 

Section 18.                                           Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:

 

(i)            if to a Purchaser or such Purchaser’s nominee, to such Purchaser
or such Purchaser’s nominee at the address specified for such communications in
Schedule A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to any Obligor in writing pursuant to
this Section 18;

 

(ii)           if to an Additional Purchaser or such Additional Purchaser’s
nominee, to such Additional Purchaser or such Additional Purchaser’s nominee at
the address specified for such communications in Schedule A to any Supplement,
or at such other address as such Additional Purchaser or such Additional
Purchaser’s nominee shall have specified to any Obligor in writing,

 

(iii)          if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to any Obligor in writing
pursuant to this Section 18, or

 

(iv)          if to any Obligor, to such Obligor at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as such Obligor shall have specified
to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

40

--------------------------------------------------------------------------------


 

Section 19.                                           Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so reproduced.  Each
Obligor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
such Additional Purchaser in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

Section 20.                                           Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of any Obligor or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of an Obligor
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by an Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (i) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by such Purchaser’s or such
Additional Purchaser’s Notes), (ii) such Purchaser’s or such Additional
Purchaser’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the

 

41

--------------------------------------------------------------------------------


 

provisions of this Section 20), (v) any Person from which such Purchaser or such
Additional Purchaser offers to purchase any security of an Obligor (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser or such
Additional Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s or such Additional
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser or such
Additional Purchaser, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or such Additional Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by an Obligor in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with an Obligor
embodying the provisions of this Section 20.

 

Section 21.                                           Substitution of Purchaser.

 

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to an Obligor, which notice shall be
signed by both such Purchaser or such Additional Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser or such original Additional Purchaser.  In the
event that such Affiliate is so substituted as a Purchaser or an Additional
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by an Obligor of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate, but shall refer to such original Purchaser or such
original Additional Purchaser, and such original Purchaser or such original
Additional Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.

 

Section 22.                                           Miscellaneous.

 

Section 22.1.        Successors and Assigns.  All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by

 

42

--------------------------------------------------------------------------------


 

or on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

 

Section 22.2.        Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

Section 22.3.        Accounting Terms.  All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP.  Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.

 

Section 22.4.        Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.5.        Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 22.6.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.

 

Section 22.7.        Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

43

--------------------------------------------------------------------------------


 

Section 22.8.        Jurisdiction and Process; Waiver of Jury Trial.  (a) Each
Obligor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, each
Obligor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)           Each Obligor consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)           Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against any
Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)           The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 

*   *   *   *   *

 

44

--------------------------------------------------------------------------------


 

The execution hereof by the Purchasers shall constitute a contract among the
Obligors and the Purchasers for the uses and purposes hereinabove set forth. 
This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

 

 

Very truly yours,

 

 

 

Family Dollar Stores, Inc.

 

 

 

 

 

By

 /s/ R. James Kelly

 

 

Name: R. James Kelly

 

Title: Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

 

 

 

 

Family Dollar, Inc.

 

 

 

 

 

By

 /s/ R. James Kelly

 

 

Name: R. James Kelly

 

Title: Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

45

--------------------------------------------------------------------------------


 

Accepted as of the date first written above.

 

 

The Prudential Insurance Company of
America

 

 

 

 

 

 

 

By

 /s/ Billy Green

 

 

Name: Billy Green

 

Title: Senior Vice President

 

 

 

 

 

 

 

Gibraltar Life Insurance Co., Ltd.

 

 

 

 

By:

Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

 

 

 

By: 

Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

 

 

 

 

By

 /s/ Billy Green

 

 

 

Name: Billy Green

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

American Bankers Insurance Company of
Florida, Inc.

 

 

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By

 /s/ Billy Green

 

 

 

Name: Billy Green

 

 

Title: Senior Vice President

 

46

--------------------------------------------------------------------------------


 

 

American Memorial Life Insurance
Company

 

 

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

 

 

 

 

By

 /s/ Billy Green

 

 

 

Name: Billy Green

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Union Security Insurance Company

 

 

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By

/s/ Billy Green

 

 

 

Name: Billy Green

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Time Insurance Company

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By

 /s/ Billy Green

 

 

 

Name: Billy Green

 

 

Title: Senior Vice President

 

47

--------------------------------------------------------------------------------


 

 

ING USA Annuity and Life Insurance
Company

 

ReliaStar Life Insurance Company

 

ING Life Insurance and Annuity Company

 

Security Life of Denver Insurance
Company

 

 

 

 

 

 

 

By:

ING Investment Management LLC, as
Agent

 

 

 

 

 

 

 

 

By

 /s/ Christopher P. Lyons

 

 

 

Name: Christopher P. Lyons

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Allstate Insurance Company

 

 

 

 

 

 

 

By

 /s/ Carrie A. Cazolas

 

 

Name: Carrie A. Cazolas

 

 

 

 

 

 

 

By

 /s/ Jerry D. Zinkula

 

 

Name: Jerry D. Zinkula

 

Authorized Signatories

 

 

 

 

 

 

 

Allstate Life Insurance Company

 

 

 

 

 

 

By

 /s/ Carrie A. Cazolas

 

 

Name: Carrie A. Cazolas

 

 

 

 

 

 

By

 /s/ Jerry D. Zinkula

 

 

Name: Jerry D. Zinkula

 

Authorized Signatories

 

48

--------------------------------------------------------------------------------


 

 

Allstate Life Insurance Company of New
York

 

 

 

 

 

 

By

 /s/ Carrie A. Cazolas

 

 

Name: Carrie A. Cazolas

 

 

 

 

 

 

By

 /s/ Jerry D. Zinkula

 

 

Name: Jerry D. Zinkula

 

Authorized Signatories

 

 

 

 

 

 

 

Midland National Life Insurance Company

 

 

 

 

 

 

By

 /s/ Michael Damaso

 

 

Name: Michael Damaso

 

Title: Director

 

 

 

 

 

 

 

North American Company for Life and
Health Insurance

 

 

 

 

 

 

By

 /s/ Michael Damaso

 

 

Name: Michael Damaso

 

Title: Director

 

 

 

 

 

 

 

Transamerica Life Insurance and Annuity Company

 

 

 

 

 

 

By

 /s/ Debra R. Thompson

 

 

Name: Debra R. Thompson

 

Title: Vice President

 

49

--------------------------------------------------------------------------------


 

 

Transamerica Occidental Life Insurance Company

 

 

 

 

 

 

By

 /s/ Debra R. Thompson

 

 

Name: Debra R. Thompson

 

Title: Vice President

 

 

 

 

 

 

 

Thrivent Financial for Lutherans

 

 

 

 

 

 

By

 /s/ Glen J. Vanic

 

 

Name: Glen J. Vanic

 

Title: Portfolio Manager

 

 

 

 

 

 

 

United of Omaha Life Insurance Company

 

 

 

 

 

 

By

 /s/ Edwin H. Garrison, Jr.

 

 

Name: Edwin H. Garrison, Jr.

 

Title: First Vice President

 

 

 

 

 

 

 

Banc of America Securities LLC

 

 

 

 

 

 

By

 /s/ John J. DeCoursey

 

 

Name: John J. DeCoursey

 

Title: Principal

 

 

 

 

 

 

 

Modern Woodmen of America

 

 

 

 

 

 

By

 /s/ G.P. Odean

 

 

Name: G.P. Odean

 

Title: National Secretary

 

50

--------------------------------------------------------------------------------


 

 

Security Financial Life Insurance Co.

 

 

 

 

 

 

By

 /s/ Kevin W. Hammond

 

 

Name: Kevin W. Hammond

 

Title: Senior Director - Investments

 

 

 

 

 

 

 

Assurity Life Insurance Company

 

 

 

 

 

 

By

 /s/ Victor Weber

 

 

Name: Victor Weber

 

Title: Senior Director - Investments

 

51

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Private Placements
Fax Number: (770) 690-5057

 

A

 

$12,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

BFN:                           (for scheduled principal and interest payments)
OR

BFN:                           (for all payments other than scheduled principal
and interest)

ABA #                

Ref.:  ING USA Annuity and Life Company, Acct. No.                 and
PPN 30704@ AA 2

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Operations/Settlements

Fax Number:  (770) 690-4886

 

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota  55401-2121

Attention:  Jen Wilson

Phone Number:  (612) 342-7156

Fax Number:  (612) 372-5368

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  41-0991508

 

SCHEDULE A

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

RELIASTAR LIFE INSURANCE COMPANY
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia  30327-4349
Attention:  Private Placements
Fax Number:  (770) 690-5057

 

A

 

$12,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

BFN:                           (for scheduled principal and interest payments)
OR

BFN:                          (for all payments other than scheduled principal
and interest)

ABA #                       

Ref.:  ReliaStar Life Insurance Company, Acct. No.                  and
PPN 30704@ AA 2

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Operations/Settlements

Fax Number:  (770) 690-4886

 

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota  55401-2121

Attention:  Jen Wilson

Phone Number:  (612) 342-7156

Fax Number:  (612) 372-5368

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  41-0451140

 

A-2

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia  30327-4349
Attention:  Private Placements
Fax Number:  (770) 690-5057

 

A

 

$12,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

BFN:                          (for scheduled principal and interest payments) OR

BFN:                          (for all payments other than scheduled principal
and interest)

ABA #                        

Attention:  P&I Department

Ref.: ING Life Insurance and Annuity Company, Acct. No.                     and
PPN 30704@ AA 2

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Operations/Settlements

Fax Number:  (770) 690-4886

 

All other notices and communications to be addressed as follows with a copy to
the address first provided above:

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota  55401-2121

Attention:  Jen Wilson

Phone Number:  (612) 342-7156

Fax Number:  (612) 372-5368

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  71-0294708

 

A-3

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

SECURITY LIFE OF DENVER INSURANCE COMPANY
c/o ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, Georgia  30327-4349
Attention:  Private Placements
Fax Number:  (770) 690-5057

 

A

 

$4,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

BFN:                           (for scheduled principal and interest payments)
OR

BFN:                           (for all payments other than scheduled principal
and interest)

ABA #                      

Attention:  P&I Department

Reference:  Security Life of Denver Insurance Company, Account No.
                and
PPN 30704@ AA 2

 

Notices

 

All notices with respect to payments and written confirmation of each such
payment to be addressed:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, Georgia  30327-4349

Attention:  Operations/Settlements

Fax Number:  (770) 690-4886

 

All other notices and communications to be addressed as follows with a copy to
address first provided above:

 

ING Investment Management LLC

100 Washington Avenue South, Suite 1635

Minneapolis, Minnesota  55401-2121

Attention:  Jen Wilson

Phone:  (612) 342-7156

Fax Number:  (612) 372-5368

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  84-0499703

 

A-4

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY
3075 Sanders Road, STE G5D
Northbrook, Illinois  60062-7127
Attention:  Private Placements Department
Telephone Number:  (847) 402-7117
Telecopier Number:  (847) 402-3092

 

A

 

$5,000,000
$5,000,000
$2,400,000

 

 

Payments

 

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

 

Bank:

ABA#:

Account name:

Account #:

Reference:             OBI PPN 30704@ AA 2, Family Dollar Stores, Inc. and
Family Dollar, Inc., 5.41 Series 2005-A Senior Notes, Tranche A due September
27, 2015, Payment Due Date (09/27/2015) and the type and amount of payment being
made.

For Example:

P             (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I             (enter “I” and the amount of interest being remitted, for example,
I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

 

Allstate Insurance Company

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois  60062-7127

Telephone:  (847) 402-6672 Private Placements

Telecopy:  (847) 326-7032

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-2554642

 

A-5

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY
c/o Allstate Investments LLC
Attention: Private Placements Department
3075 Sanders Road, STE G5D
Northbrook, Illinois 60062-7127
Telephone: (847) 402-7117
Telecopy: (847) 402-3092

 

A

 

$2,600,000

 

 

Payments

 

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

 

Bank:

ABA#:

Account name:

Account #:

Reference:             OBI PPN 30704@ AA 2, Family Dollar Stores, Inc. and
Family Dollar, Inc., 5.41 Series 2005-A Senior Notes, Tranche A due September
27, 2015, Payment Due Date (09/27/2015) and the type and amount of payment being
made.

For Example:

P                (enter “P” and the amount of principal being remitted, for
example, P5000000.00)

I                (enter “I” and the amount of interest being remitted, for
example, I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois  60062-7127

Telephone:  (847) 402-6672 Private Placements

Telecopy:  (847) 326-7032

Email:  PrivateIOD@allstate.com

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-0719665

 

A-6

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$10,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                        

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

A-7

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  46-0164570

 

A-8

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$10,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                         

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

A-9

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  46-0164570

 

A-10

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$6,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                          

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

A-11

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  46-0164570

 

A-12

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$3,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                       

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  46-0164570

 

A-13

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

NORTH AMERICAN COMPANY FOR LIFE AND
HEALTH INSURANCE
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$3,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                      

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

A-14

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  36-2428931

 

A-15

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

NORTH AMERICAN COMPANY FOR LIFE AND
HEALTH INSURANCE
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attention;  Melissa Carlson
Phone:  (605) 782-1943
Fax:  (605) 782-1929

 

A

 

$3,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                        

BNF:

100 Church Street, 7th Floor

New York, NY 10286

Attn:  Principal & Interest Dept.

Ref:  PPN 30704@ AA 2, Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41
Series 2005-A Senior Notes, Tranche A due September 27, 2015

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

The Bank of New York

F/A/O:

P.O. Box 19266

Newark, NJ 07195

Attention:  Principal & Interest Department

 

All notices and communications other than those in respect to payments to be
addressed as first provided above.

 

Settlements and documentation:

 

Guggenheim Partners

135 East 57th Street, 23rd Floor

New York, New York  10022

Attention: Kaitlin Trinh/John Nelson

Phone:  (212) 651-0840 / (212) 381-7559

Fax:  (212) 644-8396

 

A-16

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  36-2428931

 

A-17

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

TRANSAMERICA LIFE INSURANCE AND
 ANNUITY COMPANY
c/o AEGON USA Investment Management, LLC
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa  52499-5335
Attention:  Director of Private Placements
Phone:  (319) 369-2432
Fax:  (319) 369-2666

 

A

 

$30,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41% Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

Boston Safe Deposit Trust

ABA #                         

Credit DDA Account #

Attention:

Custody Account:

 

Notices

 

All notices and confirmation of Payment information with respect of the Notes
should be sent to:

 

Email:  paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attention: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa  52499-7013

 

All other notices and communications (including financial statement and
reporting) to be addressed as first provided above with a copy to:

 

AEGON USA Investment Management, LLC

Attention:  Debbie Thompson – Private Placements

400 West Market Street, 10th Floor

Louisville, Kentucky  40202

Phone:  (502) 560-2961

Fax:  (502) 560-2030

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  95-6140222

 

A-18

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

THRIVENT FINANCIAL FOR LUTHERANS
625 Fourth Avenue South
Minneapolis, Minnesota  55415
Attention:  Investment Division
Fax Number:  (612) 340-5776

 

A

 

$15,000,000

 

 

Payments

 

All payments of principal, premium or interest on the account of the Notes shall
be made by bank wire transfer (in immediately available funds) to:

 

ABA #                    

State Street Bank & Trust Co.

DDA # A/C —

Fund Number:

Fund Name:  Thrivent Financial for Lutherans

 

All payments must include the following information: Family Dollar Stores, Inc.
and Family Dollar, Inc., 5.41 Series 2005-A Senior Notes, Tranche A due
September 27, 2015 PPN 30704@ AA 2, Reference Purpose of Payment and Interest
and/or Principal Breakdown

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:

 

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, Minnesota  55415

Attention:  Investment Division

Fax:  (612) 340-5776

 

with a copy to:

 

Thrivent Accounts

State Street Kansas City

801 Pennsylvania

Kansas City, Missouri  64105

Attention:  Bart Woodson

Fax:  (816) 691-3610

 

Name of Nominee in which Notes are to be issued:  Swanbird & Co.

 

Taxpayer I.D. Number for Swanbird & Co.:  04-3475606

Taxpayer I.D. Number for Thrivent Financial for Lutherans:  39-0123480

 

A-19

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY
Mutual of Omaha Plaza
Omaha, Nebraska  68175-1011
Attention:  4-Investment Loan Administration

 

A

 

$16,000,000

 

 

Payments

 

All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds to:

 

JPMorgan Chase Bank

ABA #                      

Private Income Processing

 

For credit to:  United of Omaha Life Insurance Company

Account Number

a/c

PPN:  30704@ AA 2

Interest Amount:                                                             

Principal Amount:                                                          

 

Notices

 

All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:

 

JPMorgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, Texas  75254-2917

Attention: Income Processing - G. Ruiz

a/c:

 

All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  47-0322111

 

A-20

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC
214 North Tryon Street
NC1-027-14-01
Charlotte, NC 28255
Phone:  (704) 386-4534
Facsimile:  (704) 388-9269

 

A

 

$5,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                         

A/C:

FFC:

Ref:  Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A
Senior Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2

 

Notices

 

All notices and communications to be addressed as first provided above with a
copy to:

 

John J. DeCoursey

Banc of America Securities, LLC

9 W. 57th Street

NY1-302-02-01

New York, NY 10019

Phone:  (212) 933-3115

Facsimile:  (212) 583-8570

 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  56-2058405

 

A-21

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC
214 North Tryon Street
NC1-027-14-01
Charlotte, NC 28255
Phone:  (704) 386-4534
Facsimile:  (704) 388-9269

 

A

 

$4,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Bank of New York

ABA #                       

A/C:

FFC:

Ref:  Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A
Senior Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2

 

Notices

 

All notices and communications to be addressed as first provided above with a
copy to:

 

John J. DeCoursey

Banc of America Securities, LLC

9 W. 57th Street

NY1-302-02-01

New York, NY 10019

Phone:  (212) 933-3115

Facsimile:  (212) 583-8570

 

Name of Nominee in which Notes are to be issued:  Hare & Co.

Taxpayer I.D. Number:  56-2058405

 

A-22

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

MODERN WOODMEN OF AMERICA
1701 First Avenue
Rock Island, Illinois  61201
Attention:  Investment Department
Investment.Department@Modern-Woodmen.org

 

A

 

$6,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

The Northern Trust Company

50 South LaSalle Street

Chicago, Illinois  60675

ABA #                         

Account Name:  Modern Woodmen of America

Account Number

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed Attention:  Investment Accounting Department

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-1493430

 

A-23

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

SECURITY FINANCIAL LIFE INSURANCE CO.
4000 Pine Lake Road
P. O. Box 82248
Lincoln, Nebraska  68501-2248

 

A

 

$2,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.41 Series 2005-A Senior
Notes, Tranche A due September 27, 2015 PPN 30704@ AA 2, principal, premium or
interest”) to:

 

Union Bank & Trust Company

4732 Calvert Street

Lincoln, Nebraska  68501-2535

ABA #                           

Account of:  Security Financial Life Insurance Co.

Account Number:

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment
to be addressed:

 

Security Financial Life Insurance Co.

4000 Pine Lake Road

Lincoln, Nebraska  68516

Attention:  Investment Division

Fax:  (402) 458-2170

Phone:  (402) 437-3600

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  47-0293990

 

A-24

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount to be
Purchased

 

 

 

 

 

 

 

ASSURITY LIFE INSURANCE COMPANY
Attention: Investment Division
4000 Pine Lake Road
Lincoln, Nebraska  68516

 

A

 

$1,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

US Bank National Association

13th and M Street

Lincoln, Nebraska  68508

ABA #                        

For credit to Assurity Life Insurance Company

Account Number:

 

With sufficient notation to identify the source of the funds.

 

All notices of payments on or in respect of the Notes and written confirmation
of each such payment to be addressed to:

 

Assurity Life Insurance Company

Attention:  Investment Division

Overnight Mailing Address:

4000 Pine Lake Road

Lincoln, Nebraska  68516

Regular Mailing Address:

P.O. Box 82248

Lincoln, Nebraska  68501-2248

 

All notices and communications other than those in respect to payments to be
addressed to:

 

Assurity Life Insurance Company

Attention:  Vic Weber

P.O. Box 82248

Lincoln, Nebraska  68501-2248

Phone:  (402) 437-3682

Fax: (402) 458-2170

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  38-1843471

 

A-25

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
Series B Notes to be
Purchased

 

 

 

 

 

 

 

GIBRALTAR LIFE INSURANCE CO., LTD.
c/o Prudential Capital Group
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, New Jersey  07102-4077
Attention:  Albert Trank, Managing Director
Phone:  (973) 802-8608
Facsimile:  (973) 367-3234
Email:  albert.trank@prudential.com

 

B

 

$21,500,000

 

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, New York

ABA No.:                      

Account No.:

Account Name:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-8953, Japan

Attention:  Yoshiki Saito, Vice President of Investment Operations Team

Telephone:  81-3-5501-6680

Facsimile:  81-3-5501-6432

Email:  yoshiki.saito@gib-life.co.jp

 

All other notices and communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  98-0408643

 

A-26

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
Series B Notes to be
Purchased

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA

c/o Prudential Capital Group
1170 Peachtree Street, Suit 500
Atlanta, GA 30309
Attention:  Managing Director

 

B

 

$12,100,000

 

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Account No.:

Account Name:

JPMorgan Chase Bank

New York, New York

ABA No.:                               

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey  07102-4077

Attention:  Manager, Billings and Collections

 

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone:  (973) 367-3141

Facsimile:  (800) 224-2278

 

All other notices and communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  22-1211670

 

A-27

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
Series B Notes to be
Purchased

 

 

 

 

 

 

 

AMERICAN BANKERS INSURANCE COMPANY
OF FLORIDA, INC.

c/o Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, New Jersey  07102
Attention:  Albert Trank, Managing Director
Telephone:  (973) 802-8608
Facsimile: (973) 624-6432

 

B

 

$4,000,000

 

 

Payments

 

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

JP Morgan Chase Bank

ABA No.:                   

Account No.:

Account Name: JP Morgan Chase

For further credit to Account No.:

Account Name:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices of payments and written confirmations of such wire transfers:

 

JP Morgan Chase Bank

Investor Services

3 Chase Metrotech Center

North America Insurance, 5S5

Brooklyn, New York  11245

Attention:  Anna Marie Mazza

Telephone:  (718) 242-5399

Facsimile:  (718) 242-8328

 

and

 

A-28

--------------------------------------------------------------------------------


 

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

Attention:  Kevin P. Mahoney

   AVP, Investment Accounting & Treasury Operations

Telephone:  (212) 859-7184

Facsimile:  (212) 859-7043

 

Address for all other communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  59-0593886

 

A-29

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
Series B Notes to be
Purchased

 

 

 

 

 

 

 

TIME INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, New Jersey  07102
Attention:  Albert Trank, Managing Director
Telephone:  (973) 802-8608
Facsimile: (973) 624-6432

 

B

 

$4,000,000

 

 

Payments

 

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:

DDA Account No.:

Account Name:

For further credit to Account No.:

Account Name:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices of payments and written confirmations of such wire transfers:

 

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention:  Kim Palleon

Telephone:  (414) 287-7084

Facsimile:  (414) 287-7125

 

and

 

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

Attention:  Kevin P. Mahoney

    AVP, Investment Accounting & Treasury Operations

Telephone:  (212) 859-7184

Facsimile:  (212) 859-7043

 

A-30

--------------------------------------------------------------------------------


 

Address for all other communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  39-0658730

 

A-31

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
SERIES B Notes to be
Purchased

 

 

 

 

 

 

 

UNION SECURITY INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, New Jersey  07102
Attention:  Albert Trank, Managing Director
Telephone:  (973) 802-8608
Facsimile: (973) 624-6432

 

B

 

$1,400,000

 

 

Payments

 

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:

DDA Account No.:

Account Name:

For further credit to Account No.:

Account Name:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices of payments and written confirmations of such wire transfers:

 

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention:  Kim Palleon

Telephone:  (414) 287-7084

Facsimile:  (414) 287-7125

 

and

 

Fortis, Inc.

One Chase Manhattan Plaza

New York, New York 10005

 

A-31

--------------------------------------------------------------------------------


 

Attention:  Kevin P. Mahoney

   AVP, Investment Accounting & Treasury Operations

Telephone:  (212) 859-7184

Facsimile:  (212) 859-7043

 

Address for all other communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  81-0170040

 

A-32

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
SERIES B Notes to be
Purchased

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Capital Group
1170 Peachtree Street, Suite 500
Atlanta, GA 30309
Attention:  Managing Director

 

B

 

$1,000,000

 

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Account No.:

Account Name:

JPMorgan Chase Bank

New York, New York

ABA No.:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey  07102-4077

Attention:  Manager, Billings and Collections

 

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone:  (973) 367-3141

Facsimile:  (800) 224-2278

 

All other notices and communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  22-1211670

 

A-33

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of
SERIES B Notes to be
Purchased

 

 

 

 

 

 

 

AMERICAN MEMORIAL LIFE INSURANCE COMPANY
c/o Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, New Jersey  07102
Attention:  Albert Trank, Managing Director
Telephone:  (973) 802-8608
Facsimile: (973) 624-6432

 

B

 

$1,000,000

 

 

Payments

 

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

M&I Marshall & Ilsley Bank

Milwaukee, WI

ABA No.:

DDA Account No.:

Account Name:

For further credit to Account No.:

Account Name:

 

Each such wire transfer shall set forth the name of the Company, a reference to
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

Notices

 

All notices of payments and written confirmations of such wire transfers:

 

Marshall & Ilsley Trust Company

1000 North Water Street

Milwaukee, WI 53202

Attention:  Kim Palleon

Telephone:  (414) 287-7084

Facsimile:  (414) 287-7125

 

and

 

Fortis, Inc.

One Chase Manhattan Plaza

 

A-34

--------------------------------------------------------------------------------


 

New York, New York 10005

Attention:  Kevin P. Mahoney

   AVP, Investment Accounting & Treasury Operations

Telephone:  (212) 859-7184

Facsimile:  (212) 859-7043

 

Address for all other communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  46-0260270

 

A-35

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY
3075 Sanders Road, STE G5D
Northbrook, Illinois  60062-7127
Attention:  Private Placements Department
Telephone Number:  (847) 402-8922
Telecopier Number:  (847) 402-3092

 

B

 

$5,000,000
$5,000,000
$5,600,000

 

 

Payments

 

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

 

Bank:

ABA#:

Account name:

Account #:

Reference:      OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family
Dollar, Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27,
2015, Payment Due Date (09/27/2015) and the type and amount of payment being
made.

For Example:

P            (enter “P” and the amount of principal being remitted, for example,
P5000000.00)

I            (enter “I” and the amount of interest being remitted, for example,
I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

 

Allstate Insurance Company

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois  60062-7127

Telephone:  (847) 402-6672 Private Placements

Telecopy:  (847) 326-7032

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-2554642

 

A-36

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
c/o Allstate Investments LLC
3075 Sanders Road, STE G5D
Northbrook, Illinois  60062-7127
Attention:  Private Placements Department
Telephone Number:  (847) 402-7117
Telefacsimile Number:  (847) 402-3092

 

B

 

$5,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be made by Fedwire transfer of
immediately available funds or ACH Payment, identifying the name of the Issuer,
the Private Placement Number and the payment as principal, interest or premium,
in the format as follows:

 

Bank:

ABA #:

Account Name:

Account #:

Reference:        OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family
Dollar, Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27,
2015, Payment Due Date (09/27/2015) and the type and amount of payment being
made.

For Example:

P         (enter “P” and the amount of principal being remitted, for example,
P5000000.00)

I         (enter “I” and the amount of interest being remitted, for example,
I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

 

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL  60062-7127

Telephone:  (847) 402-6672 Private Placements

Telecopy:  (847) 326-7032

Email:  PrivateIOD@allstate.com

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-2608394

 

A-37

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY
c/o Allstate Investments LLC
Attention:  Private Placements Department
3075 Sanders Road, STE G5D
Northbrook, Illinois  60062-7127
Telephone:  (847) 402-7117
Telecopy:  (847) 402-3092

 

B

 

$4,400,000

 

 

Payments

 

All payments by Fedwire transfer of immediately available funds or ACH payments,
identifying the name of the Issuer, the Private Placement Number and the payment
as principal, interest or premium in the format as follows:

 

Bank:

ABA#:

Account name:

Account #:

Reference:       OBI PPN 30704@ AB 0, Family Dollar Stores, Inc. and Family
Dollar, Inc., 5.24% Series 2005-A Senior Notes, Tranche B due September 27,
2015, Payment Due Date (09/27/2015) and the type and amount of payment being
made.

For Example:

P         (enter “P” and the amount of principal being remitted, for example,
P5000000.00)

I         (enter “I” and the amount of interest being remitted, for example,
I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

Allstate Investments LLC

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois  60062-7127

Telephone:  (847) 402-6672 Private Placements

Telecopy:  (847) 326-7032

Email:  PrivateIOD@allstate.com

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be sent by email
(privatecompliance@allstate.com) or hard copy addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-0719665

 

A-38

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY

c/o AEGON USA Investment Management, LLC
4333 Edgewood Road N.E.
Cedar Rapids, Iowa  52499-5335
Attention:  Director of Private Placements
Phone:  (319) 369-2432
Fax:  (319) 369-2666

 

B

 

$5,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Family Dollar Stores, Inc. and Family Dollar, Inc., 5.24% Series 2005-A Senior
Notes, Tranche B due September 27, 2015, PPN 30704@ AB 0, principal, premium or
interest”) to:

 

Boston Safe Deposit Trust

ABA             

Credit DDA Account:

Attention:  MBS Income

Custody Account No.

 

Notices

 

All notices and confirmation of Payment information with respect of the Notes
should be sent to:

 

Email:  paymentnotifications@aegonusa.com

AEGON USA Investment Management, LLC

Attention: Custody Operations-Privates

4333 Edgewood Road N.E.

Cedar Rapids, Iowa  52499-7013

 

All other notices and communications (including financial statement and
reporting) to be addressed as first provided above with a copy to:

 

AEGON USA Investment Management, LLC

Attention:  Debbie Thompson — Private Placements

400 West Market Street, 10th Floor

Louisville, Kentucky  40202

Phone:  (502) 560-2961

Fax:  (502) 560-2030

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  95-1060502

 

A-39

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount of Notes
to be Purchased

 

 

 

 

 

 

 

THRIVENT FINANCIAL FOR LUTHERANS
625 Fourth Avenue South
Minneapolis, Minnesota  55415
Attention:  Investment Division
Fax Number:  (612) 340-5776

 

B

 

$5,000,000

 

 

Payments

 

All payments of principal, premium or interest on the account of the Notes shall
be made by bank wire transfer (in immediately available funds) to:

 

ABA #

State Street Bank & Trust Co.

DDA # A/C —

Fund Number:

Fund Name:  Thrivent Financial for Lutherans

 

All payments must include the following information: Family Dollar Stores, Inc.
and Family Dollar, Inc., 5.24% Series 2005-A Senior Notes, Tranche B due
September 27, 2015, PPN 30704@ AB 0, Reference Purpose of Payment and Interest
and/or Principal Breakdown

 

Notices

 

All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:

 

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, Minnesota  55415

Attention:  Investment Division

Fax:  (612) 340-5776

 

with a copy to:

 

Thrivent Accounts

State Street Kansas City

801 Pennsylvania

Kansas City, Missouri  64105

Attention:  Bart Woodson

Fax:  (816) 691-3610

 

Name of Nominee in which Notes are to be issued:  Swanbird & Co.

 

Taxpayer I.D. Number for Swanbird & Co.:  04-3475606

Taxpayer I.D. Number for Thrivent Financial for Lutherans:  39-0123480

 

A-40

--------------------------------------------------------------------------------


 

Name of Purchaser

 

Tranche

 

Principal Amount to be
Purchased

 

 

 

 

 

 

 

ASSURITY LIFE INSURANCE COMPANY
Attention: Investment Division
4000 Pine Lake Road
Lincoln, Nebraska  68516

 

B

 

$1,000,000

 

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

US Bank National Association

13th and M Street

Lincoln, Nebraska  68508

ABA #

For credit to Assurity Life Insurance Company

Account Number:

 

With sufficient notation to identify the source of the funds.

 

All notices of payments on or in respect of the Notes and written confirmation
of each such payment to be addressed to:

 

Assurity Life Insurance Company

Attention:  Investment Division

Overnight Mailing Address:

4000 Pine Lake Road

Lincoln, Nebraska  68516

Regular Mailing Address:

P.O. Box 82248

Lincoln, Nebraska  68501-2248

 

All notices and communications other than those in respect to payments to be
addressed to:

 

Assurity Life Insurance Company

Attention:  Vic Weber

P.O. Box 82248

Lincoln, Nebraska  68501-2248

Phone:  (402) 437-3682

Fax: (402) 458-2170

 

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  38-1843471

 

A-41

--------------------------------------------------------------------------------


 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Additional Notes” is defined in Section 2.2.

 

“Additional Purchasers” means purchasers of Additional Notes.

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the Bank Credit Agreement, together with its
successors and assigns in such capacity.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of an
Obligor or any Subsidiary or any Person of which an Obligor and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of an Obligor.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 31, 2001 by and among the Obligors, certain Subsidiaries of the Obligors
named therein, Bank of America, N.A., as administrative agent, and the other
financial institutions party thereto, as amended, restated, joined, supplemented
or otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Obligors and its Subsidiaries.

 

“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Change of Control” is defined in Section 8.7.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Debt” means as of any date of determination the total amount of
all Debt of the Obligors and their Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAR” shall mean, for any period, Consolidated Net Income for
such period plus (to the extent deducted or added in computing such Consolidated
Net Income and without duplication) (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash items for such period, including without limitation, charges
associated with store closings, (d) Consolidated Interest Expense and Lease
Rentals for such period, and (e) non-recurring items, all as determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charges” shall mean, for any period, the Consolidated
Interest Expense for such period plus Lease Rentals for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of FDSI and its Restricted Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of FDSI and its Restricted Subsidiaries for such period,
exclusive of “extraordinary items” (as defined by GAAP), determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of
FDSI and its Restricted Subsidiaries, as defined according to GAAP.

 

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of FDSI and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Capitalization” means, at any time, the sum of (i)
Consolidated Net Worth and (ii) Consolidated Debt.

 

B-2

--------------------------------------------------------------------------------


 

“Continuing Directors” is defined in Section 8.7.

 

“Control Event” is defined in Section 8.7.

 

“Debt” means, with respect to any Person, without duplication,

 

(a)           its liabilities for borrowed money;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable and other accrued
liabilities arising in the ordinary course of business but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

 

(c)           its Capital Lease Obligations;

 

(d)           its liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and

 

(e)           Guarantees by such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.

 

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

 

For purposes of this Agreement, Debt shall not include reimbursement obligations
under trade letters of credit incurred in connection with the acquisition of
inventory in the ordinary course of business, provided that any draws under such
trade letters of credit are reimbursed within 30 days thereof.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series (and of such tranche if such
Series has separate tranches).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

B-3

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Obligors’ board of directors.

 

“FDSI” means Family Dollar Stores, Inc., a Delaware corporation.

 

“FDI” means Family Dollar, Inc., a North Carolina corporation.

 

“FLSA Litigation” means any existing or future litigations regarding whether any
employees of FDSI or any of its Subsidiaries are “exempt employees” (such that
such employees are not entitled to receive overtime compensation) under the Fair
Labor Standards Act (as amended) or any other similar federal or state law,
including but not limited to the litigation as further described in the
Memorandum.

 

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Governmental Authority” means

 

(a)           the government of

 

(i)            the United States of America or any state or other political
subdivision thereof, or

 

(ii)           any jurisdiction in which any Obligor or any Restricted
Subsidiary conducts all or any part of its business, or which has jurisdiction
over any properties of any Obligor or any Restricted Subsidiary, or

 

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other

 

B-4

--------------------------------------------------------------------------------


 

Person in any manner, whether directly or indirectly, including (without
limitation) obligations incurred through an agreement, contingent or otherwise,
by such Person:

 

(a)           to purchase such Debt or obligation or any property constituting
security therefor primarily for the purpose of assuring the owner of such Debt
or obligation of the ability of any other Person to make payment of the Debt or
obligation;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
Debt or obligation, or (ii) to maintain any working capital or other balance
sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or

 

(d)           otherwise to assure the owner of such Debt or obligation against
loss in respect thereof.

 

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Obligors pursuant to Section 13.1.

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

 

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.

 

B-5

--------------------------------------------------------------------------------


 

“Lease Rentals” shall mean, for any period, the aggregate amount of fixed rental
or operating lease expense payable by FDSI and its Restricted Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined in accordance with GAAP.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

 

“Limited Material Adverse Effect” means a material adverse effect on (a) the
ability of the Obligors and the Subsidiary Guarantors to perform their
obligations under this Agreement (including any Supplement), the Notes or the
Subsidiary Guaranties, taken as a whole or (b) the validity or enforceability of
this Agreement (including any Supplement), the Notes or the Subsidiary Guaranty,
taken as a whole.

 

“Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6 with
respect to any Series A Note and (ii) set forth in the applicable Supplement
with respect to any other Series of Notes.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and their Restricted
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Restricted Subsidiaries taken as a whole, or (b) the ability of the
Obligors and the Subsidiary Guarantors to perform their obligations under this
Agreement (including any Supplement), the Notes or the Subsidiary Guaranties,
taken as a whole or (c) the validity or enforceability of this Agreement
(including any Supplement), the Notes or the Subsidiary Guaranty, taken as a
whole.

 

“Material Subsidiary” means, at any time, any Restricted Subsidiary of FDSI
which, together with all other Restricted Subsidiaries of such Restricted
Subsidiary, accounts for more than (i) 5% of the consolidated assets of the
Obligors and their Restricted Subsidiaries or (ii) 5% of consolidated revenue of
the Obligors and their Restricted Subsidiaries.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” shall mean Moody Investors Service, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

“Notes” is defined in Section 1.

 

B-6

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of an Obligor whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by any Obligor or any ERISA Affiliate or with
respect to which any Obligor or any ERISA Affiliate may have any liability.

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Debt of Restricted Subsidiaries (including
all Guaranties of Debt of any Obligor but excluding (w) Debt owing to any
Obligor or any other Restricted Subsidiary, (x) Debt outstanding at the time
such Person became a Restricted Subsidiary (other than an Unrestricted
Subsidiary which is designated as a Restricted Subsidiary pursuant to
Section 9.6 hereof), provided that such Debt shall have not been incurred in
contemplation of such person becoming a Restricted Subsidiary, (y) all
Guaranties of Debt of any Obligor by any Restricted Subsidiary which has also
guaranteed the Notes, and (z) Debt of FDI in which FDI is a co-obligor with FDSI
under the agreement or instrument pursuant to which such Debt is incurred
(including without limitation the Bank Credit Agreement), and (ii) all Debt or
other obligations of the Obligors and their Restricted Subsidiaries secured by
Liens other than Debt or obligations secured by Liens permitted by
subparagraphs (a) through (i), inclusive, of Section 10.4.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Purchasers” means the purchasers of the Notes named in Schedule A hereto.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

 

“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes of each Series at the time outstanding (exclusive
of Notes then owned by any Obligor or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).

 

B-7

--------------------------------------------------------------------------------


 

“Responsible Officer” means any Senior Financial Officer and any other officer
of an Obligor with responsibility for the administration of the relevant portion
of this Agreement.

 

“Restricted Subsidiary” means any Subsidiary in which: (i) at least a majority
of the voting securities are owned by any Obligor and/or one or more Restricted
Subsidiaries and (ii) the Obligors have not designated an Unrestricted
Subsidiary by notice in writing given to the holders of the Notes; provided that
FDI shall at all times remain a Restricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

 

“Senior Financial Officer” means the chief financial officer or principal
accounting officer of an Obligor.

 

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

 

“Series A Notes” is defined in Section 1 of this Agreement.

 

“Subordinated Debt” means all unsecured Debt of an Obligor that shall contain or
have applicable thereto subordination provisions providing for the subordination
thereof to other Debt of such Obligor (including, without limitation,
subordinated to the obligations of such Obligor under this Agreement, any
Supplement or the Notes).

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of an Obligor.

 

“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.

 

“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.

 

“Supplement” is defined in Section 2.2 of this Agreement.

 

B-8

--------------------------------------------------------------------------------


 

“tranche” means all Notes of a Series having the same maturity, interest rate
and schedule for mandatory prepayments.

 

“Unrestricted Subsidiary” means any Subsidiary so designated by the Obligors.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-9

--------------------------------------------------------------------------------


 

[FORM OF SERIES 2005-A, TRANCHE A NOTE]

 

Family Dollar Stores, Inc.
Family Dollar, Inc.

 

5.41% Series 2005-A Senior Note, Tranche A due September 27, 2015

 

No. [        ]

[Date]

$[             ]

PPN 30704@ AA 2

 

For Value Received, each of the undersigned, Family Dollar Stores, Inc. (herein
called “FDSI”), a corporation organized and existing under the laws of the State
of Delaware, and Family Dollar, Inc., a corporation organized and existing under
the laws of the State of North Carolina, jointly and severally hereby promises
to pay to [                      ] or registered assigns, the principal sum of
[                    ] Dollars (or so much thereof as shall not have been
prepaid) on September 27, 2015 with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
5.41% per annum from the date hereof, payable semi-annually, on the 27th day of
March and September in each year and at maturity, commencing on March 27, 2006,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, at the Default Rate, on any overdue payment of interest
and, during the continuance of an Event of Default, on the unpaid balance hereof
and on any overdue payment of any Make-Whole Amount, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 27, 2005 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Obligors and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.  Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the

 

EXHIBIT 1(a)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

Pursuant to the Subsidiary Guaranty Agreement dated as of September 27, 2005 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Obligors have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Obligors of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

 

 

Family Dollar Stores, Inc.

 

 

 

 

 

 

 

By

 

 

 

Name: R. James Kelley

 

 

Title: Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

 

 

 

 

 

 

Family Dollar, Inc.

 

 

 

 

 

 

 

By

 

 

 

Name: R. James Kelley

 

 

Title: Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

2

--------------------------------------------------------------------------------


 

[FORM OF SERIES 2005-A, TRANCHE B NOTE]

 

FAMILY DOLLAR STORES, INC.
FAMILY DOLLAR, INC.

 

5.24% SERIES 2005-A SENIOR NOTE, TRANCHE B DUE SEPTEMBER 27, 2015

 

No. [                 ]

 

[Date]

$[                      ]

 

PPN 30704@ AB 0

 

For Value Received, each of the undersigned, Family Dollar Stores, Inc. (herein
called “FDSI”), a corporation organized and existing under the laws of the State
of Delaware, and Family Dollar, Inc., a corporation organized and existing under
the laws of the State of North Carolina, jointly and severally hereby promises
to pay to [                               ] or registered assigns, the principal
sum of [                        ] Dollars (or so much thereof as shall not have
been prepaid) on September 27, 2015 with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 5.24% per annum from the date hereof, payable semi-annually, on the 27th
day of March and September in each year and at maturity, commencing on March 27,
2006, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at the Default Rate, on any overdue payment of
interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 27, 2005 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Obligors and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Obligors, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.  Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and

 

EXHIBIT 1(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Obligors may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Obligors will not be affected by any notice to
the contrary.

 

The Obligors will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement.  This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

 

Pursuant to the Subsidiary Guaranty Agreement dated as of September 27, 2005 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Obligors have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Obligors of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

By

 

 

 

 

Name:  R. James Kelley

 

 

Title:  Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

 

 

 

 

FAMILY DOLLAR, INC.

 

 

 

 

 

By

 

 

 

 

Name:  R. James Kelley

 

 

Title:  Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

2

--------------------------------------------------------------------------------


 

 

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

 

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

 

Dated as of                               

 

 

Re:

 

$                                    % Series               Senior Notes

Due                

 

 

EXHIBIT S

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Family Dollar Stores, Inc.

Family Dollar, Inc.

10401 Monroe Road

Charlotte, North Carolina 28201

 

Dated as of

 

 

                                         , 20   

 

To the Purchaser(s) named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between Family Dollar Stores, Inc., a Delaware corporation (the “FDSI”), and
Family Dollar, Inc., a North Carolina corporation (the “FDI” and collectively
with FDSI,, the “Obligors”), and the institutional investors named on Schedule A
attached hereto (the “Purchasers”).

 

Reference is hereby made to that certain Note Purchase Agreement dated as of
September 27, 2005 (the “Note Purchase Agreement”) between the Obligors and the
purchasers listed on Schedule A thereto.  All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement.  Reference is further made to Section 4.14 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Obligors and each Additional Purchaser shall execute and deliver a
Supplement.

 

Each Obligor hereby agrees with the Purchaser(s) as follows:

 

1.                                       The Obligors have authorized the issue
and sale of $                     aggregate principal amount of its
                % Series                 Senior Notes due
                         ,              (the “Series                     
Notes”).  The Series         Notes, together with the Series A Notes [and the
Series           Notes] initially issued pursuant to the Note Purchase Agreement
[and the                        Supplement] and each series of Additional Notes
which may from time to time hereafter be issued pursuant to the provisions of
Section 2.2 of the Note Purchase Agreement, are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement).  The
Series            Notes shall be substantially in the form set out in Exhibit 1
hereto with such changes therefrom, if any, as may be approved by the
Purchaser(s) and the Obligors.

 

2.                                       Subject to the terms and conditions
hereof and as set forth in the Note Purchase Agreement and on the basis of the
representations and warranties hereinafter set forth, the Obligors agree to
issue and sell to each Purchaser, and each Purchaser agrees to purchase from the
Obligors, Series             Notes in the principal amount set forth opposite
such Purchaser’s

 

--------------------------------------------------------------------------------


 

name on Schedule A hereto at a price of 100% of the principal amount thereof on
the closing date hereinafter mentioned.

 

3.                                       The sale and purchase of the
Series                   Notes to be purchased by each Purchaser shall occur at
the offices of [                                           ] at 10:00 a.m.
Chicago time, at a closing (the “Closing”) on        ,          or on such other
Business Day thereafter on or prior to             ,              as may be
agreed upon by the Obligors and the Purchasers.  At the Closing, the Obligors
will deliver to each Purchaser the Series               Notes to be purchased by
such Purchaser in the form of a single Series              Note (or such greater
number of Series                   Notes in denominations of at least $100,000
as such Purchaser may request) dated the date of the Closing and registered in
such Purchaser’s name (or in the name of such Purchaser’s nominee), against
delivery by such Purchaser to the Obligors or their order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Obligors to account number
[                                                  ] at                         
Bank, [Insert Bank address, ABA number for wire transfers, and any other
relevant wire transfer information].  If, at the Closing, the Obligors shall
fail to tender such Series                 Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

4.                                       The obligation of each Purchaser to
purchase and pay for the Series                  Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to the Closing, of the conditions set forth in Section 4 of
the Note Purchase Agreement with respect to the Series                   Notes
to be purchased at the Closing, and to the following additional conditions:

 

(a)                                  Except as supplemented, amended or
superceded by the representations and warranties set forth in Exhibit A hereto,
each of the representations and warranties of the Obligors set forth in Section
5 of the Note Purchase Agreement shall be correct as of the date of Closing and
the Obligors shall have delivered to each Purchaser an Officer’s Certificate,
dated the date of the Closing certifying that such condition has been fulfilled.

 

(b)                                 Contemporaneously with the Closing, the
Obligors shall sell to each Purchaser, and each Purchaser shall purchase, the
Series                   Notes to be purchased by such Purchaser at the Closing
as specified in Schedule A.

 

5.                                       [Here insert special provisions for
Series                  Notes including prepayment provisions applicable to
Series                Notes (including Make-Whole Amount) and closing conditions
applicable to Series              Notes].

 

6.                                       Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series              Notes by such Purchaser.

 

2

--------------------------------------------------------------------------------


 

7.                                       Each Obligor and each Purchaser agree
to be bound by and comply with the terms and provisions of the Note Purchase
Agreement as fully and completely as if such Purchaser were an original
signatory to the Note Purchase Agreement.

 

The execution hereof shall constitute a contract between the Obligors and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

FAMILY DOLLAR, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Accepted as of                      ,           

 

 

 

 

[VARIATION]

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Supplemental Representations

 

Each Obligor represents and warrants to each Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date hereof with respect to the
Series              Notes with the same force and effect as if each reference to
“Series A Notes” set forth therein was modified to refer the “Series
             Notes” and each reference to “this Agreement” therein was modified
to refer to the Note Purchase Agreement as supplemented by the             
Supplement.  The Section references hereinafter set forth correspond to the
similar sections of the Note Purchase Agreement which are supplemented hereby:

 

Section 5.3.                                Disclosure.  The Obligors, through
their agent, Banc of America Securities LLC has delivered to each Purchaser a
copy of a Private Placement Memorandum, dated                           (the
“Memorandum”), relating to the transactions contemplated by the             
Supplement.  The Memorandum fairly describes, in all material respects, the
general nature of the business and principal properties of the Obligors and
their Restricted Subsidiaries.  The Note Purchase Agreement, the Memorandum, the
documents, certificates or other writings delivered to each Purchaser by or on
behalf of the Obligors in connection with the transactions contemplated by the
Note Purchase Agreement and the                   Supplement and the financial
statements listed in Schedule 5.5 to the              Supplement, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made.  Since
                             , there has been no change in the financial
condition, operations, business, properties or prospects of the Obligors or any
Restricted Subsidiary except changes that individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.  There is no fact
known to any Obligor that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Memorandum or in the
other documents, certificates and other writings delivered to each Purchaser by
or on behalf of any Obligor specifically for use in connection with the
transactions contemplated hereby.

 

Section 5.4.                                Organization and Ownership of Shares
of Subsidiaries.  (a) Schedule 5.4 to the              Supplement contains
(except as noted therein) complete and correct lists of (i) the Obligors’
Restricted and Unrestricted Subsidiaries, and showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Obligors and each other Subsidiary, and all
other Investments of the Obligors and their Restricted Subsidiaries, (ii) the
Obligors’ Affiliates, other than Subsidiaries, and (iii) the Obligors’ directors
and senior officers.

 

Section 5.13.                         Private Offering by the Obligors.  Neither
any Obligor nor anyone acting on its behalf has offered the Series       Notes
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers and not more than [            ] other
Institutional Investors, each of which has been offered the Series             
Notes at a private sale for investment.  Neither any Obligor nor anyone acting
on its behalf has taken, or will take, any action that would subject

 

EXHIBIT A

(to Supplement)

 

--------------------------------------------------------------------------------


 

the issuance or sale of the Notes to the registration requirements of Section 5
of the Securities Act.

 

Section 5.14.                         Use of Proceeds; Margin Regulations.  The
Obligors will apply the proceeds of the sale of the Series          Notes to
                                                           and for general
corporate purposes. No part of the proceeds from the sale of the
Series                  Notes pursuant to the                  Supplement will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve any Obligor in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 2% of the value of the consolidated assets
of any Obligor and its Subsidiaries and no Obligor has any present intention
that margin stock will constitute more than 2% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.                         Existing Debt; Future Liens. 
(a) Schedule 5.15 to the                  Supplement sets forth a complete and
correct list of all outstanding Debt of the Obligors and their Restricted
Subsidiaries as of                                 , since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Obligors or its Restricted
Subsidiaries.  Neither any Obligor nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of any Obligor or such Subsidiary and no event or
condition exists with respect to any Debt of any Obligor or any Restricted
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.

 

[Add any additional Sections as appropriate at the time the Series
                 Notes are issued]

 

2

--------------------------------------------------------------------------------


 

[FORM OF SERIES           NOTE]

 

FAMILY DOLLAR STORES, INC.

 

      % SERIES              SENIOR NOTE DUE                     

 

No. [                      ]

 

[Date]

$[                           ]

 

PPN [                     ]

 

For Value Received, each of the undersigned, Family Dollar Stores, Inc., a
corporation organized and existing under the laws of the State of Delaware
(herein called the “FDSI”), and Family Dollar, Inc., a corporation organized and
existing under the laws of the State of North Carolina (herein called the
“FDI”), hereby promises to pay to [                                        ], or
registered assigns, the principal sum of
[                                       ] Dollars (or so much thereof as shall
not have been prepaid) on                                        , with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of             % per annum from the date
hereof, payable semiannually, on the             day of             and
           in each year, commencing on the first of such dates after the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to [2%
above the stated rate], on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York.

 

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement dated as of September        , 2005
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Obligors, the Purchasers named therein and Additional
Purchasers of Notes from time to time issued pursuant to any Supplement to the
Note Purchase Agreement.  This Note and the holder hereof are entitled equally
and ratably with the holders of all other Notes of all series from time to time
outstanding under the Note Purchase Agreement to all the benefits provided for
thereby or referred to therein.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided that such holder may (in reliance upon information provided
by the Obligors, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by such holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

EXHIBIT 1

(to Supplement)

 

--------------------------------------------------------------------------------


 

This Note is registered with the Obligors and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Obligors may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Obligors will not be
affected by any notice to the contrary.

 

[The Obligors will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement.]  [This Note is not
subject to regularly scheduled prepayments of principal.] This Note is [also]
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

 

Pursuant to the Subsidiary Guaranty Agreement dated as of September      , 2005
(as amended or modified from time to time, the “Subsidiary Guaranty”), certain
Subsidiaries of the Obligors have absolutely and unconditionally guaranteed
payment in full of the principal of, Make-Whole Amount, if any, and interest on
this Note and the performance by the Obligors of its obligations contained in
the Note Purchase Agreement all as more fully set forth in said Subsidiary
Guaranty.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

2

--------------------------------------------------------------------------------


 

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

FAMILY DOLLAR, INC.

 

 

 

 

 

By

 

 

Name:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

CONFORMED COPY

 

SUBSIDIARY GUARANTY AGREEMENT

 

 

Dated as of September 27, 2005

 

 

from

 

 

THE SUBSIDIARY GUARANTORS NAMED HEREIN

 

 

for the benefit of

 

 

THE HOLDERS OF THE NOTES

 

RE:

 

$169,000,000 5.41% SERIES 2005-A SENIOR NOTES, TRANCHE A, DUE SEPTEMBER 27, 2015

 

$81,000,000 5.24% SERIES 2005-A SENIOR NOTES, TRANCHE B, DUE SEPTEMBER 27, 2015

 

OF

 

FAMILY DOLLAR STORES, INC.
AND
FAMILY DOLLAR, INC.

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

SECTION

 

HEADING

 

 

 

 

 

Section 1.

 

Guaranty

2

 

 

 

 

Section 2.

 

Representations and Warranties

3

 

 

 

 

Section 3.

 

Subsidiary Guarantor’s Obligations Unconditional

5

 

 

 

 

Section 4. [a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

 

Full Recourse Obligations; Pari Passu Ranking
[a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

10 [a05-19322_1ex10d24.htm#Section4_FullRecourseObligationsP_152909]

 

 

 

 

Section 5. [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

 

Waiver [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

10 [a05-19322_1ex10d24.htm#Section5_Waiver__152916]

 

 

 

 

Section 6. [a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

 

Waiver of Subrogation
[a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

11 [a05-19322_1ex10d24.htm#Section6_WaiverOfSubrogation__153042]

 

 

 

 

Section 7. [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

 

Subordination [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

12 [a05-19322_1ex10d24.htm#Section7_Subordination__153048]

 

 

 

 

Section 8. [a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

 

Effect of Bankruptcy Proceedings, Etc
[a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

12 [a05-19322_1ex10d24.htm#Section8_EffectOfBankruptcyProcee_153128]

 

 

 

 

Section 9. [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

 

Term of Guaranty [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

13 [a05-19322_1ex10d24.htm#Section9_TermOfGuaranty__153252]

 

 

 

 

Section 10. [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

 

Contribution [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

13 [a05-19322_1ex10d24.htm#Section10_Contribution__153259]

 

 

 

 

Section 11. [a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

 

Limitation of Liability
[a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

14 [a05-19322_1ex10d24.htm#Section11_LimitationOfLiability__153343]

 

 

 

 

Section 12. [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

 

Negative Pledge [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

14 [a05-19322_1ex10d24.htm#Section12_NegativePledge__153347]

 

 

 

 

Section 13. [a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

 

Supplemental Agreement
[a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

14 [a05-19322_1ex10d24.htm#Section13_SupplementalAgreement__153351]

 

 

 

 

Section 14. [a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

 

Definitions and Terms Generally
[a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

15 [a05-19322_1ex10d24.htm#Section14_DefinitionsAndTermsGene_153357]

 

 

 

 

Section 15. [a05-19322_1ex10d24.htm#Section15_Notices__153424]

 

Notices [a05-19322_1ex10d24.htm#Section15_Notices__153424]

15 [a05-19322_1ex10d24.htm#Section15_Notices__153424]

 

 

 

 

Section 16. [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

 

Amendments, Etc [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

16 [a05-19322_1ex10d24.htm#Section16_AmendmentsEtc__153530]

 

 

 

 

Section 17. [a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

 

Consent to Jurisdiction; Service of Process
[a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

16 [a05-19322_1ex10d24.htm#Section17_ConsentToJurisdictionSe_153543]

 

i

--------------------------------------------------------------------------------


 

Section 18. [a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

 

Waiver of Jury Trial
[a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

17 [a05-19322_1ex10d24.htm#Section18_WaiverOfJuryTrial__153621]

 

 

 

 

Section 19. [a05-19322_1ex10d24.htm#Section19_Survival__153634]

 

Survival [a05-19322_1ex10d24.htm#Section19_Survival__153634]

17 [a05-19322_1ex10d24.htm#Section19_Survival__153634]

 

 

 

 

Section 20. [a05-19322_1ex10d24.htm#Section20_Severability__153654]

 

Severability [a05-19322_1ex10d24.htm#Section20_Severability__153654]

18 [a05-19322_1ex10d24.htm#Section20_Severability__153654]

 

 

 

 

Section 21. [a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

 

Successors and Assigns
[a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

18 [a05-19322_1ex10d24.htm#Section21_SuccessorsAndAssigns__153658]

 

 

 

 

Section 22. [a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

 

Table of Contents; Headings
[a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

18 [a05-19322_1ex10d24.htm#Section22_TableOfContentsHeadings_153701]

 

 

 

 

Section 23. [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

 

Counterparts [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

18 [a05-19322_1ex10d24.htm#Section23_Counterparts__153705]

 

 

 

 

Section 24. [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

 

Governing Law [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

18 [a05-19322_1ex10d24.htm#Section24_GoverningLaw__153708]

 

 

 

 

Section 25. [a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

 

Covenant Compliance
[a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

18 [a05-19322_1ex10d24.htm#Section25_CovenantCompliance__153712]

 

ii

--------------------------------------------------------------------------------


 

Subsidiary Guaranty Agreement, dated as of September 27, 2005 (the “Guaranty”),
from each of:

 

(i)                                   Family Dollar Services, Inc., a North
Carolina corporation;

(ii)                                Family Dollar Operations, Inc., a North
Carolina corporation;

(iii)                             Family Dollar Trucking, Inc., a North Carolina
corporation; and

(iv)                            such Subsidiaries as shall become parties hereto
in accordance with Section 13 hereof (each a “Subsidiary Guarantor” and
collectively the “Subsidiary Guarantors”),

 

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”).  Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

 

Whereas, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) will authorize the issue and sale of (i)
$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015
(the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior Notes,
Tranche B due September 27, 2015 (the “Tranche B Notes” and, together with the
Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note Purchase
Agreement, dated as of the date hereof (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Obligors and the
purchasers named therein.

 

Whereas, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

 

Whereas, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

 

Whereas, each of the Subsidiary Guarantors is a Subsidiary of the Obligors.

 

Whereas, the Obligors have agreed that their Subsidiaries will guarantee their
respective obligations under the Notes and the Note Purchase Agreement.

 

Whereas, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.

 

Now, Therefore, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                                 Guaranty.

 

Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, Prepayment Premium, LIBOR Breakage Amount, and interest
on (including, without limitation, interest, whether or not an allowable claim,
accruing after the date of filing of any petition in bankruptcy, or the
commencement of any bankruptcy, insolvency or similar proceeding relating to any
Obligor) the Notes and all other amounts under the Note Purchase Agreement and
all other obligations, agreements and covenants of the Obligors now or hereafter
existing under the Note Purchase Agreement whether for principal, Make-Whole
Amount, Prepayment Premium, LIBOR Breakage Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to any Obligor under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts.  If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Obligors) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law.  This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Obligors or any other action, occurrence or
circumstance whatsoever.  Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.

 

Notwithstanding any stay, injunction or other prohibition preventing such action
against any Obligor, if for any reason whatsoever any Obligor shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
(subject to any applicable grace periods under the Note Purchase Agreement) and
(in the case of the payment of Guaranteed Obligations) payable or to perform or
comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Purchase
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or

 

2

--------------------------------------------------------------------------------


 

complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.

 

Section 2.                                                 Representations and
Warranties.

 

Each Subsidiary Guarantor hereby represents and warrants as follows:

 

(a)                                  All representations and warranties
contained in the Note Purchase Agreement that relate to such Subsidiary
Guarantor are true and correct in all respects and are incorporated herein by
reference with the same force and effect as though set forth herein in full.

 

(b)                                 Such Subsidiary Guarantor acknowledges that,
any default in the due observance or performance by such Subsidiary Guarantor of
any covenant, condition or agreement contained herein (if, after the running of
any applicable notice and opportunity to cure periods provided in the Note
Purchase Agreement, such default or event of default remains uncured) shall
constitute an Event of Default.

 

(c)                                  There are no conditions precedent to the
effectiveness of this Guaranty that have not been satisfied or expressly waived.

 

(d)                                 Such Subsidiary Guarantor has, independently
and without reliance upon the Holders and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty.  Such Subsidiary Guarantor has
investigated fully the benefits and advantages which will be derived by it from
execution of this Guaranty, and the Board of Directors of such Subsidiary
Guarantor has decided that a direct and/or an indirect benefit will accrue to
such Subsidiary Guarantor by reason of the execution of this Guaranty.

 

(e)                                  (i) This Guaranty is not given with actual
intent to hinder, delay or defraud any Person to which such Subsidiary Guarantor
is or will become, on or after the date hereof, indebted; (ii) such Subsidiary
Guarantor has received at least a reasonably equivalent value in exchange for
the giving of this Guaranty; (iii) such Subsidiary Guarantor is not insolvent on
the date hereof and will not become insolvent as a result of the giving of this
Guaranty; (iv) such Subsidiary Guarantor is not engaged in a business or
transaction, nor is about to engage in a business or transaction, for which any
property remaining with such Subsidiary Guarantor constitutes an unreasonably
small amount of capital; and (v) such Subsidiary Guarantor does not intend to
incur debts that will be beyond such Subsidiary Guarantor’s ability to pay as
such debts mature.

 

(f)                                    Each Subsidiary Guarantor is a
corporation or other legal entity duly organized and validly existing under the
laws of its state of organization, and has the requisite power, authority and
legal right under the laws of its state of organization to conduct its business
as presently conducted and to execute,  deliver and perform its obligations
under this Guaranty.

 

(g)                                 The execution, delivery and performance of
this Guaranty have been duly authorized by all necessary corporate action on the
part of each Subsidiary Guarantor, and does

 

3

--------------------------------------------------------------------------------


 

not require any consent or approval of, or the giving of notice to, or the
taking of any other action in respect of, any stockholder or trustee or holder
of any indebtedness or obligations of such Subsidiary Guarantor.  This Guaranty
constitutes a legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
except that such enforceability is subject to any limitations arising from
bankruptcy, insolvency, liquidation, moratorium, reorganization and other
similar laws of general application relating to or affecting the rights of
creditors or pledgees and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

(h)                                 The execution, delivery and performance of
this Guaranty does not and will not conflict with or result in any violation of
or default under any provision of the Articles of Incorporation or by-laws or
partnership agreement, as the case may be, of any Subsidiary Guarantor, or any
indenture, mortgage, deed of trust, instrument, law, rule or regulation binding
on any Subsidiary Guarantor or to which a Subsidiary Guarantor is a party.

 

(i)                                     The execution, delivery and performance
of this Guaranty does not and will not result in violation of any judgment or
order applicable to any Subsidiary Guarantor or result in the creation or
imposition of any Lien on any of the properties or revenues of any Subsidiary
Guarantor pursuant to any requirement of law or any indenture, mortgage, deed of
trust or other instrument to which such Subsidiary Guarantor is a party.

 

(j)                                     The execution, delivery and performance
of this Guaranty do not and will not conflict with and do not and will not
require any consent, approval or authorization of, or registration or filing
with, any governmental authority or agency of the state of organization of any
Subsidiary Guarantor or of the United States or any State.

 

(k)                                  There are no pending or, to the knowledge
of any Subsidiary Guarantor, threatened actions or proceedings against or
affecting such Subsidiary Guarantor or any of its properties by or before any
court or administrative agency or arbiter that would adversely affect the
ability of such Subsidiary Guarantor to perform its obligations hereunder or
call into question the validity or enforceability of this Guaranty.

 

(l)                                     Each Subsidiary Guarantor’s obligations
under this Guaranty are at least pari passu in right of payment with all other
unsecured claims against the general creditors of such Subsidiary Guarantor.

 

(m)                               Each Subsidiary Guarantor has validly and
irrevocably submitted to the jurisdiction of the Supreme Court of the State of
New York, New York County, and the United States District Court for the Southern
District of New York.

 

(n)                                 The choice of the laws of the State of New
York to govern this Guaranty is valid and binding.

 

(o)                                 No Subsidiary Guarantor is in breach of or
default under or with respect to any instrument, document or agreement binding
upon such Subsidiary Guarantor which breach or default is reasonably probable to
have a Material Adverse Effect or result in the creation of a

 

4

--------------------------------------------------------------------------------


 

Lien on any property of such Subsidiary Guarantor other than Liens permitted
under Section 10.4 of the Note Purchase Agreement.  Each Subsidiary Guarantor is
in compliance with all applicable requirements of law except such non-compliance
as would not have a Material Adverse Effect.

 

(p)                                 The execution, delivery and performance by
each Subsidiary Guarantor of this Guaranty will not render such Subsidiary
Guarantor insolvent, nor is it being made in contemplation of such Subsidiary
Guarantor’s insolvency, and the Subsidiary Guarantor does not have an
unreasonably small capital.

 

Section 3.                                                 Subsidiary
Guarantor’s Obligations Unconditional.

 

(a)                                  This Guaranty shall constitute a guarantee
of payment, performance and compliance and not of collection, and each
Subsidiary Guarantor specifically agrees that it shall not be necessary, and
that such Subsidiary Guarantor shall not be entitled to require, before or as a
condition of enforcing the liability of such Subsidiary Guarantor under this
Guaranty or requiring payment or performance of the Guaranteed Obligations by
any Subsidiary Guarantor hereunder, or at any time thereafter, that any Holder: 
(a) file suit or proceed to obtain or assert a claim for personal judgment
against any Obligor or any other Person that may be liable for or with respect
to any Guaranteed Obligation; (b) make any other effort to obtain payment or
performance of any Guaranteed Obligation from any Obligor or any other Person
that may be liable for or with respect to such Guaranteed Obligation, except for
the making of the demands, when appropriate, described in Section 1;
(c) foreclose against, or seek to realize upon security now or hereafter
existing for such Guaranteed Obligations; (d) except to the extent set forth in
Section 1, exercise or assert any other right or remedy to which such Holder is
or may be entitled in connection with any Guaranteed Obligation or any security
or other guaranty therefor; or (e) assert or file any claim against the assets
of any Obligor or any other Person liable for any Guaranteed Obligation.  Each
Subsidiary Guarantor agrees that this Guaranty shall be continuing, and that the
Guaranteed Obligations will be paid and performed in accordance with their terms
and the terms of this Guaranty, and are the primary, absolute and unconditional
obligations of such Subsidiary Guarantor, irrespective of the value,
genuineness, validity, legality, regularity or enforceability or lack thereof of
any part of the Guaranteed Obligations or any agreement or instrument relating
to the Guaranteed Obligations or this Guaranty, or the existence of any
indemnities with respect to the existence of any other guarantee of or security
for any of the Guaranteed Obligations, or any substitution, release or exchange
of any other guarantee of or security for any of the Guaranteed Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 3 that the obligations of each Subsidiary Guarantor hereunder shall
be irrevocable, primary, absolute and unconditional under any and all
circumstances.

 

(b)                                 Each Subsidiary Guarantor hereby expressly
waives notice of acceptance of and reliance upon this Guaranty, diligence,
presentment, demand of payment or performance, protest and all other notices
(except as otherwise provided for in Section 1) whatsoever, any requirement that
the Holders exhaust any right, power or remedy or proceed against the Obligors
or against any other Person under any other guarantee of, or security for, or
any other agreement, regarding

 

5

--------------------------------------------------------------------------------


 

any of the Guaranteed Obligations.  Each Subsidiary Guarantor further agrees
that, subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Obligors or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, any Obligor or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of the Subsidiary Guarantor hereunder.

 

(c)                                  The obligations of each Subsidiary
Guarantor under this Guaranty are not subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment or defense
based upon any claim such Subsidiary Guarantor or any other Person may have
against any Obligor, any Holder or any other Person, and shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way affected by, any circumstances or condition whatsoever (whether or not
such Subsidiary Guarantor or any Obligor shall have any knowledge or notice
thereof), including:

 

(i)                                     any renewal, extension, modification,
increase, decrease, alteration or rearrangement of all or any part of the
Guaranteed Obligations or any instrument executed in connection therewith, or
any contract or understanding with any Obligor, the Holders, or any of them, or
any other Person, pertaining to the Guaranteed Obligations;

 

(ii)                                  any adjustment, indulgence, forbearance or
compromise that might be granted or given by any Holder to any Obligor or any
other Person liable on the Guaranteed Obligations, or the failure of any Holder
to assert any claim or demand or to exercise any right or remedy against any
Obligor or any other Person under the provisions of the Note Purchase Agreement,
the Notes or otherwise; or any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of, the Note Purchase
Agreement, the Notes, any guarantee or any other agreement;

 

(iii)                               the insolvency, bankruptcy arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Obligor or any other Person at any time liable for the payment of all or
part of the Guaranteed Obligations; or any dissolution of any Obligor or any
other such Person, or any change, restructuring or termination of the
partnership structure or existence of any Obligor or any other such Person, or
any sale, lease or transfer of any or all of the assets of any Obligor or any
other such Person, or any change in the shareholders, partners, or members of
any Obligor or any other such Person; or any default, failure or delay, willful
or otherwise, in the performance of the Guaranteed Obligations;

 

(iv)                              the invalidity, illegality or unenforceability
of all or any part of the Guaranteed Obligations, or any document or agreement
executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, the act of creating the Guaranteed
Obligations or any part is ultra vires, the officers or representatives
executing the documents or otherwise creating the Guaranteed Obligations acted
in excess of their authority, the Guaranteed Obligations violate

 

6

--------------------------------------------------------------------------------


 

applicable usury laws, any Obligor or any other Person has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from any Obligor or any
other Person, the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;

 

(v)                                 any full or partial release of the liability
of any Obligor on the Guaranteed Obligations or any part thereof, of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Subsidiary
Guarantor that such Subsidiary Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and such
Subsidiary Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that any parties
other than the Obligors will be liable to perform the Guaranteed Obligations, or
that the Holders will look to other parties to perform the Guaranteed
Obligations;

 

(vi)                              the taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations;

 

(vii)                           any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, unreasonable or
unjustifiable impairment) of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations;

 

(viii)                        the failure of any Holder or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(ix)                                the fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by each
Subsidiary Guarantor that such Subsidiary Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral;

 

(x)                                   any payment by any Obligor to any Holder
being held to constitute a preference under any Fraudulent Conveyance Law, or
for any reason any Holder being required to refund such payment or pay such
amount to any Obligor or someone else;

 

7

--------------------------------------------------------------------------------


 

(xi)                                any other action taken or omitted to be
taken with respect to the Guaranteed Obligations, or the security and collateral
therefor, whether or not such action or omission prejudices such Subsidiary
Guarantor or increases the likelihood that such Subsidiary Guarantor will be
required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of such Subsidiary Guarantor
that it shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations in cash;

 

(xii)                             the fact that all or any of the Guaranteed
Obligations cease to exist by operation of law, including by way of a discharge,
limitation or tolling thereof under applicable bankruptcy laws;

 

(xiii)                          any other circumstance (including any statute of
limitations) that might in any manner or to any extent otherwise constitute a
defense available to, vary the risk of, or operate as a discharge of, any
Obligor or any Person as a matter of law or equity;

 

(xiv)                         any merger or consolidation of any Obligor or any
Subsidiary Guarantor into or with any other Person or any sale, lease or
transfer of any of the assets of any Obligor to any other Person;

 

(xv)                            any change in the ownership of any shares of
capital stock of any Obligor, or any change in the relationship between any
Obligor and such Subsidiary Guarantor or any termination of any such
relationship;

 

(xvi)                         any default, failure or delay, willful or
otherwise, in the performance by any Obligor, any Subsidiary Guarantor or any
other Person of any obligations of any kind or character whatsoever under the
Note Purchase Agreement or any other agreement;

 

(xvii)                      any merger or consolidation of any Obligor or any
Subsidiary Guarantor or any other Person into or with any other Person or any
sale, lease, transfer or other disposition of any of the assets of any Obligor,
any Subsidiary Guarantor or any other Person to any other Person, or any change
in the ownership of any shares or partnership interests of any Obligor, any
Subsidiary Guarantor or any other Person;

 

(xviii)                   in respect of any Obligor, any Subsidiary Guarantor or
any other Person, any change of circumstances, whether or not foreseen or
foreseeable, whether or not imputable to any Obligor, any Subsidiary Guarantor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotion, acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
action of any Federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the

 

8

--------------------------------------------------------------------------------


 

control of any Obligor, any Subsidiary Guarantor or any other Person and whether
or not of the kind hereinbefore specified; or

 

(xix)                           any other occurrence, circumstance, or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense or discharge of the liabilities of a guarantor or surety or
which might otherwise limit recourse against such Subsidiary Guarantor;

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Obligors under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time. 
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, any Obligor or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by any
Obligor or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.  All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against any Obligor, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

 

(d)                                 Each Subsidiary Guarantor hereby consents
and agrees that any Holder or Holders from time to time, with or without any
further notice to or assent from any other Subsidiary Guarantor may, without in
any manner affecting the liability of any Subsidiary Guarantor under this
Guaranty, and upon such terms and conditions as any such Holder or Holders may
deem advisable:

 

(i)                                     extend in whole or in part (by renewal
or otherwise), modify, change, compromise, release or extend the duration of the
time for the performance or payment of any debt, liability or obligation of any
Obligor or any Subsidiary Guarantor or of any other Person secondarily or
otherwise liable for any debt, liability or obligations of any Obligor on the
Note Purchase Agreement or the Notes, or waive any Default or Event of Default
with respect thereto, or waive, modify, amend or change any provision of any
other agreement or waive this Guaranty; or

 

(ii)                                  sell, release, surrender, modify, impair,
exchange or substitute any and all property, of any nature and from whomsoever
received, held by, or for the benefit of, any such Holder as direct or indirect
security for the payment or performance of any debt, liability or obligation of
any Obligor, any Subsidiary Guarantor or of any other Person secondarily or
otherwise liable for any debt, liability or obligation of any Obligor on the
Note Purchase Agreement or the Notes; or

 

9

--------------------------------------------------------------------------------


 

(iii)                               settle, adjust or compromise any claim of
any Obligor or any Subsidiary Guarantor against any other Person secondarily or
otherwise liable for any debt, liability or obligation of any Obligor on the
Note Purchase Agreement or the Notes; or

 

(iv)                              purchase Additional Notes form time to time
from the Obligors pursuant to the terms and provisions of the Note Purchase
Agreement.

 

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

 

(e)                                  All rights of any Holder may be transferred
or assigned at any time in accordance with the Note Purchase Agreement and shall
be considered to be transferred or assigned at any time or from time to time
upon the transfer of such Note in accordance with the Note Purchase Agreement
without the consent of or notice to the Subsidiary Guarantors under this
Guaranty.

 

(f)                                    No Holder shall be under any obligation: 
(i) to marshal any assets in favor of the Subsidiary Guarantors or in payment of
any or all of the liabilities of any Obligor or any Subsidiary Guarantor under
or in respect of the Notes or the obligations of any Obligor and the Subsidiary
Guarantors under the Note Purchase Agreement or (ii) to pursue any other remedy
that the Subsidiary Guarantors may or may not be able to pursue themselves and
that may lighten the Subsidiary Guarantors’ burden, any right to which each
Subsidiary Guarantor hereby expressly waives.

 

Section 4.                                                 Full Recourse
Obligations; Pari Passu Ranking.

 

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

 

The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Subsidiary Guarantors
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Subsidiary Guarantors.

 

Section 5.                                                 Waiver.

 

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

 

10

--------------------------------------------------------------------------------


 

(a)                                  notice of any of the matters referred to in
Section 3;

 

(b)                                 notice to such Subsidiary Guarantor of the
incurrence of any of the Guaranteed Obligations, notice to such Subsidiary
Guarantor of any breach or default by any Obligor or such Subsidiary Guarantor
with respect to any of the Guaranteed Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of any
Holder against such Subsidiary Guarantor;

 

(c)                                  presentment to any Obligor or such
Subsidiary Guarantor or of payment from any Obligor or such Subsidiary Guarantor
with respect to any Note or other Guaranteed Obligation or protest for
nonpayment or dishonor;

 

(d)                                 any right to the enforcement, assertion,
exercise or exhaustion by any Holder of any right, power, privilege or remedy
conferred in any Note, the Note Purchase Agreement or otherwise;

 

(e)                                  any requirement of diligence on the part of
any Holder;

 

(f)                                    any requirement to mitigate the damages
resulting from any default under the Notes or the Note Purchase Agreement;

 

(g)                                 any notice of any sale, transfer or other
disposition of any right, title to or interest in any Note or other Guaranteed
Obligation by any Holder, assignee or participant thereof, or in the Note
Purchase Agreement;

 

(h)                                 any release of any Subsidiary Guarantor from
its obligations hereunder resulting from any loss by it of its rights of
subrogation hereunder; and

 

(i)                                     any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against such
Subsidiary Guarantor.

 

Section 6.                                                 Waiver of
Subrogation.

 

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against any Obligor to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of any Obligor, in each
case unless and until the Guaranteed Obligations have been paid in full.  Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against any Obligor or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the

 

11

--------------------------------------------------------------------------------


 

performance by any Subsidiary Guarantor of the guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against any Obligor or any Subsidiary Guarantor, or any security that any Holder
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise.  If any
amount shall be paid to a Subsidiary Guarantor by any Obligor or another
Subsidiary Guarantor after payment in full of the Guaranteed Obligations, and
all or any portion of the Guaranteed Obligations shall thereafter be reinstated
in whole or in part and any Holder is required to repay any sums received by any
of them in payment of the Guaranteed Obligations, this Guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured.  The
provisions of this paragraph shall survive the termination of this Guaranty, and
any satisfaction and discharge of the Obligors by virtue of any payment, court
order or any Federal or state law.

 

Section 7.                                                 Subordination.

 

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by any Obligor or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all indebtedness owing to it from any Obligor or such other
Subsidiary Guarantor to all indebtedness of the Obligors to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness.  If any amount shall nevertheless be
paid in violation of the foregoing to a Subsidiary Guarantor by any Obligor or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

 

Section 8.                                                 Effect of Bankruptcy
Proceedings, Etc.

 

(a)                                  If after receipt of any payment of, or
proceeds of any security applied (or intended to be applied) to the payment of
all or any part of, the Guaranteed Obligations, any Holder is for any reason
compelled to surrender or voluntarily surrenders (under circumstances in which
it believes it could reasonably be expected to be so compelled if it did not
voluntarily surrender), such payment or proceeds to any Person (i) because such
payment or application of proceeds is or may be avoided, invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
fraudulent conveyance, fraudulent transfer, impermissible set-off or a diversion
of trust funds or (ii) for any other similar reason, including, without
limitation, (x) any judgment, decree or order of any court or administrative
body having jurisdiction over any Holder or any of their respective properties
or (y) any settlement or compromise of any such claim effected by any Holder
with any such claimant (including any Obligor), then the Guaranteed Obligations
or part thereof intended to be satisfied shall be reinstated and continue, and
this Guaranty shall continue in full force as if such payment or proceeds had
not been received, notwithstanding any revocation thereof or the cancellation of
any Note or any other instrument evidencing any

 

12

--------------------------------------------------------------------------------


 

Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall be liable to pay the Holders, and hereby do indemnify the
Holders and hold them harmless for, the amount of such payment or proceeds so
surrendered and all expenses (including reasonable attorneys’ fees, court costs
and expenses attributable thereto) incurred by any Holder in defense of any
claim made against any of them that any payment or proceeds received by any
Holder in respect of all or part of the Guaranteed Obligations must be
surrendered.  The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of any Obligor by virtue of
any payment, court order or any Federal or state law.

 

(b)                                 If an event permitting the acceleration of
the maturity of any of the Guaranteed Obligations shall at any time have
occurred and be continuing, and such acceleration shall at such time be
prevented by reason of the pendency against any Obligor or any other Person of
any case or proceeding contemplated by Section 8(a) hereof, then, for the
purpose of defining the obligation of any Subsidiary Guarantor under this
Guaranty, the maturity of the principal amount of the Guaranteed Obligations
shall be deemed to have been accelerated with the same effect as if an
acceleration had occurred in accordance with the terms of such Guaranteed
Obligations, and such Subsidiary Guarantor shall forthwith pay such principal
amount, all accrued and unpaid interest thereon, and all other Guaranteed
Obligations, due or that would have become due but for such case or proceeding,
without further notice or demand.

 

Section 9.                                                 Term of Guaranty.

 

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

 

Section 10.                                           Contribution.

 

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder.  A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date.  “Adjusted
Net Assets” means, for each

 

13

--------------------------------------------------------------------------------


 

Subsidiary Guarantor on any date, the lesser of (i) the amount by which the fair
value of the property of such Subsidiary Guarantor exceeds the total amount of
liabilities, including contingent liabilities, but excluding liabilities under
this Guaranty, of such Subsidiary Guarantor on such date and (ii) the amount by
which the present fair salable value of the assets of such Subsidiary Guarantor
on such date exceeds the amount that will be required to pay the probable
liability of such Subsidiary Guarantor on its debts, excluding debt in respect
of this Guaranty, as they become absolute and matured.

 

Section 11.                                           Limitation of Liability.

 

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”).  To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance.  In the event that the liability of
any Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

 

Section 12.                                           Negative Pledge.

 

Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.

 

Section 13.                                           Supplemental Agreement.

 

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder.  The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.

 

14

--------------------------------------------------------------------------------


 

Section 14.                                           Definitions and Terms
Generally.

 

(a)                                  Unless otherwise defined herein,
capitalized terms defined in the Note Purchase Agreement are used herein as
defined therein.  In addition, the following terms shall have the following
meanings.

 

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

 

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

 

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

 

“Guaranty” has the meaning specified in the introduction hereto.

 

“Holders” has the meaning specified in the introduction hereto.

 

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

 

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

 

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

 

“Notes” has the meanings specified in the Recitals hereto.

 

“Percentage” has the meaning specified in Section 10 hereof.

 

“Required Holders” is has the meaning specified in the Note Purchase Agreement.

 

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

 

(b)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Guaranty unless the context
shall otherwise require.

 

Section 15.                                           Notices.

 

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

 

15

--------------------------------------------------------------------------------


 

(a)                                  if to any Holder, at the address set forth
in the Note Purchase Agreement, or at such other address as any such Holder
shall from time to time designate to the Obligors,

 

(b)                                 if to a Subsidiary Guarantor, at the address
of such Subsidiary Guarantor set forth on the signature pages hereto or at such
other address as such Subsidiary Guarantor shall from time to time designate in
writing to each Holder.

 

A notice or communication shall be deemed to have been duly given and effective:

 

(a)                                  when delivered (whether or not accepted),
if personally delivered;

 

(b)                                 five business days after being deposited in
the mail, postage prepaid, if delivered by first-class mail (whether or not
accepted);

 

(c)                                  when sent, if sent via facsimile;

 

(d)                                 when delivered if sent by registered or
certified mail (whether or not accepted); and

 

(e)                                  on the next Business Day if timely
delivered by an overnight air courier, with charges prepaid (whether or not
accepted).

 

Section 16.                                           Amendments, Etc.

 

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 17.                                           Consent to Jurisdiction;
Service of Process..

 

(a)                                  Each Subsidiary Guarantor irrevocably
submits to the nonexclusive in personam jurisdiction of any New York State or
federal court sitting in New York City, over any suit, action or proceeding
arising out of or relating to this Guaranty or the Notes.  To the fullest extent
it may effectively do so under applicable law, each Subsidiary Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the in personam jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Each Subsidiary Guarantor agrees, to the
fullest extent it may effectively do so under applicable law, that a final
judgment in any suit, action or proceeding of the nature referred to in
paragraph (a) of this Section 17 brought in any such court shall be conclusive
and binding upon such party, subject to rights of appeal and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which such party is or may be subject) by a
suit upon such judgment.

 

(c)                                  Each Subsidiary Guarantor consents to
process being served in any suit, action or proceeding of the nature referred to
in paragraph (a) of this Section 17 by mailing a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to the address of
each Subsidiary Guarantor specified in Section 15 or at such other address of
which you shall then have been notified pursuant to said Section or to any agent
for service of process appointed pursuant to the provisions of Section 27.  Each
Subsidiary Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the full extent permitted by law, be taken and
held to be valid personal service upon and personal delivery to such party. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(d)                                 Nothing in this Section 17 shall affect the
right of any holder of Notes to serve process in any manner permitted by law, or
limit any right that the holders of any of the Notes may have to bring
proceedings against any Subsidiary Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

 

Section 18.                                           Waiver of Jury Trial.

 

Each Subsidiary Guarantor and by its acceptance hereof each holder, to the
fullest extent permitted by applicable law, irrevocably and unconditionally
waives the right to trial by jury in any legal or equitable action, suit or
proceeding arising out of or relating to this Guaranty or the Note Purchase
Agreement or any transaction contemplated hereby or thereby or the subject
matter of any of the foregoing.

 

Section 19.                                           Survival.

 

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf.  All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.

 

17

--------------------------------------------------------------------------------


 

Section 20.                                           Severability.

 

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

 

Section 21.                                           Successors and Assigns.

 

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

 

Section 22.                                           Table of Contents;
Headings.

 

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

 

Section 23.                                           Counterparts.

 

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

 

Section 24.                                           Governing Law.

 

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

 

Section 25.                                           Covenant Compliance.

 

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Obligors, restrictions or obligations on such Subsidiary Guarantor.

 

18

--------------------------------------------------------------------------------


 

In Witness Whereof, each party hereto has caused this Subsidiary Guaranty
Agreement to be duly executed as of the date first above written.

 

 

Family Dollar Services, Inc., a North
Carolina corporation

 

 

 

 

 

By:

 /s/ R. James Kelly

 

 

 

Name:  R. James Kelly

 

 

Title:  Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

 

 

 

 

Family Dollar Operations, Inc., a North
Carolina corporation

 

 

 

 

 

By:

 /s/ R. James Kelly

 

 

 

Name:  R. James Kelly

 

 

Title:  Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

 

 

 

 

Family Dollar Trucking, Inc., a North
Carolina corporation

 

 

 

 

 

By:

 /s/ R. James Kelly

 

 

 

Name:  R. James Kelly

 

 

Title:  Vice Chairman, Chief Financial
Officer and Chief Administrative Officer

 

19

--------------------------------------------------------------------------------


 

Exhibit A

Form of Supplemental Agreement

 

Supplemental Agreement dated as of                           ,            from
                           , a                   corporation (the “New
Subsidiary”), for the benefit of the Holders (as defined in the Guaranty
referred to below).  Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Subsidiary Guaranty Agreement,
dated as of September 27, 2005 (the “Guaranty”), from: (i) [names of guarantors]
(        ) such other Subsidiaries (as defined below) as shall become parties
thereto in accordance therewith, for the benefit of the Holders (as such term is
defined in such Guaranty).

 

Whereas, Family Dollar Stores, Inc., a Delaware corporation, and Family Dollar,
Inc., a North Carolina corporation (each individually an “Obligor” and,
collectively, the “Obligors”) has authorized the issue and sale of (i)
$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015
(the “Tranche A Notes”), and (ii) $81,000,000 5.24% Series 2005-A Senior Notes,
Tranche B due September 27, 2015 (the “Tranche B Notes” and, together with the
Tranche A Notes, the “Series 2005-A Notes”), pursuant to a Note Purchase
Agreement, dated as of September 27, 2005 (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Obligors and the
purchasers named therein.

 

Whereas, the Obligors are authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time pursuant to Section 2.2 of the Note Purchase Agreement.

 

Whereas, the Additional Notes together with the Series 2005-A Notes are
collectively referred to as the “Notes”.

 

Whereas, the New Subsidiary is a Subsidiary of the Obligors.

 

Whereas, the existing Subsidiaries of the Obligors have entered into the
Guaranty.

 

Whereas, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

 

Whereas, the New Subsidiary acknowledges that it has derived or will derive
substantial benefits from the issuance of the Notes.

 

Whereas, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement.  The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.

 

Now, Therefore, the New Subsidiary Guarantor agrees as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Guaranty.  In accordance
with Section 13 of the Guaranty, the New Subsidiary by its signature hereto
shall become a Subsidiary Guarantor under such Guaranty with the same force and
effect as if originally named therein as a Subsidiary Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of such Guaranty
applicable to it as a Subsidiary Guarantor thereunder, (b) represents and
warrants that the representations and warranties made by it as a Subsidiary
Guarantor under Section 2 of the Subsidiary Guaranty are true and correct on and
as of the date hereof, (c) acknowledges receipt of a copy of and agrees to be
obligated and bound by the terms of such Guaranty, and (d) agrees that each
reference to a “Subsidiary Guarantor” in such Guaranty shall be deemed to
include the New Subsidiary.

 

Section 2.                                          Enforceability.  The New
Subsidiary hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered by the New Subsidiary and constitutes a
legal, valid and binding obligation of the New Subsidiary enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
applicability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

 

Section 3.                                          Effect on Guaranty.  Except
as expressly supplemented hereby, the Guaranty shall continue in full force and
effect.

 

Section 4.                                          Governing Law.  This
Agreement shall in all respects be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to the
conflicts of laws principles of such state.

 

Section 5.                                          Savings Clause.  To the
fullest extent permitted under applicable law, in the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect with respect to the New Subsidiary, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.  The parties shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

Section 6.                                          Notices.  All communications
to the New Subsidiary shall be given to it at the address or telecopy number set
forth under its signature hereto.

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Telecopy:

 

3

--------------------------------------------------------------------------------